 

Exhibit 10.1

 

EXECUTION VERSION

 

Deal CUSIP Number: 92937DAL0

Revolving Loan CUSIP Number: 92937DAM8



 



CREDIT AGREEMENT

 

Dated as of February 14, 2020,

 

among

 

[tm207884d1_ex10-1img001.jpg] 

 

W.W. GRAINGER, INC.
and certain of its Subsidiaries,
as BORROWERS,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

the other LENDERS party hereto,

 

U.S. BANK NATIONAL ASSOCIATION, BANK OF AMERICA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION and CITIBANK, N.A.,

as Co-Syndication Agents,

 

THE NORTHERN TRUST COMPANY, ROYAL BANK OF CANADA and PNC BANK,
NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES, INC., CITIBANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 



 

 

 

   



TABLE OF CONTENTS

          Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1       1.01
Defined Terms 1 1.02 Other Interpretive Provisions 29 1.03 Accounting Terms 29
1.04 References to Agreements and Laws 30 1.05 Exchange Rates; Currency
Equivalents 30 1.06 Additional Alternative Currencies 30 1.07 Times of Day 31
1.08 Interest Rates; LIBOR Notification 31 1.09 Letter of Credit Amounts 31 1.10
Divisions 32       ARTICLE II THE COMMITMENTS AND BORROWING 32       2.01
Committed Loans 32 2.02 Borrowings, Conversions and Continuations of Committed
Loans 32 2.03 Bid Loans 34 2.04 Prepayments 36 2.05 Termination or Reduction of
Commitments 37 2.06 Repayment of Loans 37 2.07 Interest 38 2.08 Fees 38 2.09
Computation of Interest and Fees 39 2.10 Evidence of Debt 40 2.11 Payments
Generally 40 2.12 Sharing of Payments 42 2.13 Designated Borrowers 43 2.14
Increase in Commitments; Incremental Term Loans 44 2.15 Defaulting Lenders 45
2.16 Extension of Maturity Date 48 2.17 Swingline Loans 49 2.18 Letters of
Credit 51       ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 56       3.01
Taxes 56 3.02 Illegality 60 3.03 Inability to Determine Rates 60 3.04 Increased
Cost and Reduced Return; Capital Adequacy; Reserves 63 3.05 Compensation for
Losses 64 3.06 Matters Applicable to all Requests for Compensation 65      

 



i

 

 

 

TABLE OF CONTENTS

(continued)



          Page       3.07 Survival 65       ARTICLE IV CONDITIONS PRECEDENT TO
BORROWINGS 65       4.01 Conditions to Effectiveness 65 4.02 Conditions to all
Credit Events 66       ARTICLE V REPRESENTATIONS AND WARRANTIES 67       5.01
Existence, Qualification and Power; Compliance with Laws 67 5.02 Authorization;
No Contravention 68 5.03 Governmental Authorization; Other Consents 68 5.04
Binding Effect 68 5.05 Financial Statements; No Material Adverse Effect 68 5.06
Litigation 69 5.07 No Default 69 5.08 Ownership of Property; Liens 69 5.09
Environmental Compliance 69 5.10 ERISA Compliance 69 5.11 Margin Regulations;
Investment Company Act 70 5.12 OFAC and Anti-Terrorism Laws 70 5.13
Anti-Corruption Laws 70 5.14 Taxes 70 5.15 Subsidiaries 70 5.16 Affected
Financial Institution 70 5.17 Beneficial Ownership 70       ARTICLE VI
AFFIRMATIVE COVENANTS 70       6.01 Financial Statements 71 6.02 Certificates;
Other Information 71 6.03 Notices 72 6.04 Payment of Obligations 73 6.05
Preservation of Existence, Etc. 73 6.06 Maintenance of Properties 73 6.07
Compliance with Laws 73 6.08 Inspection Rights; Books and Records 73 6.09
Compliance with ERISA 74 6.10 Use of Proceeds 74 6.11 Anti-Corruption Laws and
Sanctions 74 6.12 Insurance 74       ARTICLE VII NEGATIVE COVENANTS 74      
7.01 Liens 74

 



ii

 

 

 

TABLE OF CONTENTS

(continued)





          Page       7.02 Fundamental Changes 76 7.03 Use of Proceeds 77 7.04
Sanctions 77 7.05 Anti-Corruption Laws 77       ARTICLE VIII EVENTS OF DEFAULT
AND REMEDIES 77       8.01 Events of Default 77 8.02 Remedies Upon Event of
Default 79 8.03 Application of Funds 79       ARTICLE IX ADMINISTRATIVE AGENT 81
      9.01 Appointment; Nature of Relationship 81 9.02 Powers 81 9.03 General
Immunity 81 9.04 No Responsibility for Loans, Recitals, etc. 81 9.05 Action on
Instructions of Lenders 82 9.06 Employment of Administrative Agents and Counsel
82 9.07 Reliance on Documents; Counsel 82 9.08 Administrative Agent’s
Reimbursement and Indemnification 82 9.09 Notice of Event of Default 83 9.10
Rights as a Lender 83 9.11 Lender Credit Decision, Legal Representation 83 9.12
Successor Administrative Agent 84 9.13 Delegation to Affiliates 84 9.14
Co-Documentation Agent, Co-Syndication Agents, etc. 84 9.15 No Advisory or
Fiduciary Responsibility 85       ARTICLE X COMPANY GUARANTY 85       ARTICLE XI
MISCELLANEOUS 86       11.01 Amendments, Etc. 86 11.02 Notices and Other
Communications; Facsimile Copies 88 11.03 No Waiver; Cumulative Remedies 89
11.04 Costs and Expenses 90 11.05 Indemnification by the Company 90 11.06
Payments Set Aside 91 11.07 Successors and Assigns 91 11.08 Confidentiality 96
11.09 Set-off 97 11.10 Interest Rate Limitation 98

 



iii

 

 

 

TABLE OF CONTENTS

(continued)





          Page       11.11 Counterparts 98 11.12 Integration 98 11.13 Survival
of Representations and Warranties 98 11.14 Severability 98 11.15 Replacement of
Lenders 99 11.16 Governing Law 99 11.17 Waiver of Right to Trial by Jury 100
11.18 Judgment Currency 100 11.19 No Advisory or Fiduciary Responsibility 100
11.20 USA PATRIOT Act Notice 101 11.21 Acknowledgement and Consent to Bail-In of
Affected Financial Institutions 101 11.22 Electronic Execution of Assignments
and Certain Other Documents 102 11.23 Certain ERISA Matters 102

 



iv

 

 

SCHEDULES

 

2.01Commitments and Pro Rata Shares

2.02Letter of Credit Commitments

5.06Litigation

5.15Subsidiaries

7.01Existing Liens

11.02Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

ACommitted Loan Notice

B-1Bid Request

B-2Competitive Bid

CCompliance Certificate

DAssignment and Assumption

EDesignated Borrower Agreement

FDesignated Borrower Notice

GNotice of Prepayment

HLender Addition and Acknowledgment Agreement

 



v 

 



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of February 14, 2020 (this “Agreement”), is
entered into among W.W. GRAINGER, INC., an Illinois corporation (the “Company”),
certain Subsidiaries of the Company party hereto pursuant to Section 2.13 (each
a “Designated Borrower” and, together with the Company, the “Borrowers” and
each, a “Borrower”), each Lender from time to time a party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Company, the Designated Borrowers, the Lenders and the
Administrative Agent desire to provide for a revolving credit facility, and the
Lenders are willing to do so on the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01          Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one percent.

 

“Absolute Rate Loan” means a Bid Loan denominated in Dollars that bears interest
at the Absolute Rate.

 

“Additional Commitment Lender” has the meaning specified in Section 2.16(d).

 

“Administrative Agent” means JPMorgan in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, that
MonotaRO Co., Ltd. shall not be an Affiliate of the Company.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 



 

 

 

“Aggregate Commitments” means the Commitments of all the Lenders, which, as of
the date hereof are equal to $1,250,000,000.

 

“Agreed Currency” means Dollars or any Alternative Currency.

 

“Agreement” is defined in the preamble.

 

“Agreement Currency” has the meaning specified in Section 8.03(c).

 

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than Dollars) that is (i) a lawful currency readily
available, not restricted and freely transferable, tradeable and convertible
into Dollars and (ii) approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Anti-Money Laundering Laws” means any and all applicable laws, statutes,
regulations or obligatory government orders, decrees, ordinances or rules
related to terrorism financing, money laundering, any predicate crime to money
laundering or any financial record keeping, including any applicable provision
of the Patriot Act and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level   Debt Ratings
S&P/Moody’s  Facility Fee   Applicable
Rate for
Eurocurrency
Rate
Committed
Loans and
CDOR Rate
Loans   Applicable Rate
for Base Rate
Loans  1   AA-/Aa3 or better   0.045%   0.580%   0.000% 2   A+/A1   0.050% 
 0.700%   0.000% 3   A/A2   0.065%   0.810%   0.000% 4   A-/A3   0.090% 
 0.910%   0.000% 5   BBB+/Baa1 or worse   0.100%   1.025%   0.025%

 

For purposes of the definition of “Applicable Rate,” “Debt Rating” means, as of
any date of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Company’s non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply; (b) if there is a split
in Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Company has only one Debt Rating, the Pricing Level for such Debt Rating shall
apply; and (d) if the Company does not have any Debt Rating, Pricing Level 5
shall apply.

 



2

 

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to (a) any borrowings and payments related
to Committed Loans denominated in any Alternative Currency, the local time in
the place of settlement for such Alternative Currency as may be determined by
the Administrative Agent to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment and
(b) any borrowings and payments related to the Bid Loans made by a Lender in any
Alternative Currency or any Requested Currency, the local time in the place of
settlement for such Alternative Currency or Requested Currency, as the case may
be, as may be determined by such Lender to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.

 

“Application Currency” has the meaning specified in Section 8.03(c).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of JPMorgan Chase Bank, N.A., U.S. Bank National
Association, BofA Securities, Inc. Wells Fargo Securities, LLC, and Citibank,
N.A., each in its capacity as a joint lead arranger and joint bookrunner in
respect of the Commitments hereunder.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or such other form as the Administrative Agent and the
Company may reasonably approve.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, as filed with the Company’s Form 10-K filed with
the SEC by the Company on February 28, 2019.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05 and (c) the date of termination
of the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



3

 

 

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) 1.0%, (ii) the Prime Rate for such day, (iii) the sum of the
NYFRB Rate in effect on such day plus 0.50% per annum and (iv) the Eurocurrency
Rate (without giving effect to the Applicable Rate) for a one (1) month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for Dollar deposits plus 1.00%, provided that, for the
avoidance of doubt, the Eurocurrency Rate for any day shall be based on the
Eurocurrency Screen Rate (or if the Eurocurrency Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day. Any change in the Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Eurocurrency Rate, respectively. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03 (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 3.03), then the Base Rate shall be the greatest of clauses (i), (ii) and
(iii) above and shall be determined without reference to clause (iv) above.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Benchmark Replacement” means, for any Agreed Currency, the sum of: (a) the
alternate benchmark rate for such Agreed Currency (which, in the case of
Dollars, may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurocurrency Rate for syndicated credit facilities in the
U.S. denominated in such Agreed Currency and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement; provided further that any such Benchmark Replacement
shall be administratively feasible as determined by the Administrative Agent in
its sole discretion.

 

“Benchmark Replacement Adjustment” means, with respect to any Agreed Currency,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Company giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
Eurocurrency Rate for such Agreed Currency with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurocurrency Rate for such Agreed Currency with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities in
the U.S. denominated in such Agreed Currency at such time (for the avoidance of
doubt, such Benchmark Replacement Adjustment shall not be in the form of a
reduction to the Applicable Rate).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion, in consultation with the Company, may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 



4

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate for any Agreed Currency:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurocurrency Screen Rate for such Agreed Currency permanently or
indefinitely ceases to provide such Eurocurrency Screen Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate for any Agreed Currency:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurocurrency Screen Rate for such Agreed Currency
announcing that such administrator has ceased or will cease to provide such
Eurocurrency Screen Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide such Eurocurrency Screen Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Eurocurrency Screen Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for such Eurocurrency Screen Rate, a resolution authority with
jurisdiction over the administrator for such Eurocurrency Screen Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for such Eurocurrency Screen Rate, in each case which states that
the administrator of such Eurocurrency Screen Rate has ceased or will cease to
provide such Eurocurrency Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide such Eurocurrency Screen Rate;
and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Eurocurrency Screen Rate announcing
that such Eurocurrency Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means, with respect to any Agreed Currency,
(a) in the case of a Benchmark Transition Event, the earlier of (i) the
applicable Benchmark Replacement Date and (ii) if such Benchmark Transition
Event is a public statement or publication of information of a prospective
event, the 90th day prior to the expected date of such event as of such public
statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by the Administrative Agent or the Required
Lenders, as applicable, by notice to the Company, the Administrative Agent (in
the case of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate for any Agreed Currency and solely to the extent that such
Eurocurrency Rate has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced such Eurocurrency Rate for
all purposes hereunder in accordance with Section 3.03 and (y) ending at the
time that a Benchmark Replacement has replaced such Eurocurrency Rate for all
purposes hereunder pursuant to Section 3.03.

 



5

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) a Plan, (b) a “plan” as defined in Section 4975
of the Code to which Section 4975 of the Code applies, and (c) any Person whose
assets include (for purposes of the Plan Asset Regulations or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

 

“Bid Loan” has the meaning specified in Section 2.03(a).

 

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the applicable Borrower.

 

“Bid Loan Sublimit” means an amount equal to 50% of the Aggregate Commitments
(excluding, for the avoidance of doubt, the outstanding principal amount of
Incremental Term Loans, if any, extended under Section 2.14) in effect as of the
date on which the applicable Bid Loan is to be extended. The Bid Loan Sublimit
is part of, and not in addition to, the Aggregate Commitments.

 

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swingline Loan, as
the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Illinois, New York or such other state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:

 

(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 



6

 

 

(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c)if such day relates to a CDOR Rate Loan, any such day on which dealings in
Canadian Dollar banker’s acceptances are conducted by and between major banks in
Toronto;

 

(d)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars, Canadian Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(e)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars, Canadian Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars, Canadian
Dollars or Euro, or any other dealings in any currency other than Dollars,
Canadian Dollars or Euro to be carried out pursuant to this Agreement in respect
of any such Eurocurrency Rate Loan (other than any interest rate settings),
means any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.

 

“Canadian Dollars” and the symbol “Cdn$” mean the lawful currency of Canada.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for thirty (30) day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto time on
such day, plus 1% per annum; provided, that if any of the above rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the Canadian Prime Rate due to a change in the PRIMCAN
Index or the Canadian Dollar bankers’ acceptances rate that appears on the
Reuters Screen CDOR Page shall be effective from and including the effective
date of such change in the PRIMCAN Index or such Reuters Screen CDOR Page Rate,
respectively.

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian Dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), as of 10:15 a.m.
Toronto local time on the first day of such Interest Period and, if such day is
not a Business Day, then on the immediately preceding Business Day (as adjusted
by Administrative Agent after 10:15 a.m. Toronto local time to reflect any error
in the posted rate of interest or in the posted average annual rate of
interest). If the CDOR Screen Rate shall be less than zero, the CDOR Screen Rate
shall be deemed to be zero for purposes of this Agreement.

 



7

 

 

“CDOR Rate Loan” means a Committed Loan denominated in Canadian Dollars that
bears interest based on the CDOR Screen Rate (or, to the extent required by
Section 3.03, the Canadian Prime Rate, as applicable).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, with respect to the Company, an event or series of
events by which:

 

(a)       the acquisition or holding by any person, entity or “group” (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934), other than by any Exempt Person, the Company, any Subsidiary, or any
employee benefit plan of the Company or a Subsidiary of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934) of 50% or more of either the then-outstanding common stock or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; provided that no such
person, entity or group shall be deemed to own beneficially any securities held
by the Company or a Subsidiary or any employee benefit plan (or any related
trust) of the Company or a Subsidiary; or

 

(b)       during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 



8

 

 

“Co-Documentation Agents” means The Northern Trust Company, Royal Bank of Canada
and PNC Bank, National Association.

 

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrowers pursuant to Section 2.01 and acquire participations in Swingline
Loans and Letters of Credit in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption or other documentation
or record (as such term is defined in Section 9-102(a)(70) of the New York
Uniform Commercial Code) as provided in Section 11.07(b)(iv) and Section 11.22
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans and CDOR Rate Loans bearing interest by reference to the CDOR Screen
Rate, having the same Interest Period, made by each of the Lenders pursuant to
Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurocurrency Rate Loans or CDOR Rate Loans, pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit A or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company and, if applicable, any Designated Borrower.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the guaranty made by the Company in favor of the
Administrative Agent and the Lenders, in respect of the Obligations of the
Designated Borrowers pursuant to Article X of this Agreement.

 

“Compensation Period” has the meaning specified in Section 2.11(c).

 

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(2)if, and to the extent that, the Administrative Agent reasonably determines
that Compounded SOFR cannot be determined in accordance with clause (1) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 



9

 

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person. “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Corresponding Tenor” with respect to a Benchmark Replacement for the
Eurocurrency Rate for Dollars means a tenor (including overnight) having
approximately the same length (disregarding business day adjustment) as the
applicable tenor for the applicable Interest Period with respect to the
Eurocurrency Rate for Dollars.

 

“Co-Syndication Agents” means U.S. Bank National Association, Bank of America,
N.A., Wells Fargo Bank, National Association and Citibank, N.A.

 

“Credit Event” means a Borrowing, the issuance, amendment or extension of a
Letter of Credit or an LC Disbursement.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of (a)
the Outstanding Amount of such Lender’s Committed Loans at such time, (b) its LC
Exposure at such time and (c) its Swingline Exposure at such time.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided, however, that (i) with respect to a Base Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (ii)
with respect to a Eurocurrency Rate Loan or a CDOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 



10

 

 

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay to the Administrative Agent or any other Lender
Party any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Company or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (including in respect of
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement) (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Company), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) upon delivery of written notice of such
determination to the Company and each Lender.

 

“Designated Affiliate” has the meaning specified in Section 11.07(g).

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Agreement” means an agreement in the form of Exhibit E.

 

“Designated Borrower Notice” means a notice in the form of Exhibit F.

 

“Disqualifying Event” has the meaning specified in Section 1.06(d).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or any Requested Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency or Requested Currency, as the case may be.

 



11

 

 

“Early Opt-in Election” means, for any Agreed Currency, the occurrence of:

 

(1) (i) a determination by the Administrative Agent, (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Company) that
the Required Lenders have determined, or (iii) a notification by the Company to
the Administrative Agent that the Company has determined, that syndicated credit
facilities denominated in such Agreed Currency being executed at such time, or
that include language similar to that contained in Section 3.03 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurocurrency Rate for such Agreed Currency, and

 

(2) (i) the election by the Administrative Agent, (ii) the election by the
Required Lenders or (iii) the election by the Company to declare that an Early
Opt-in Election for such Agreed Currency has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Company and the Lenders or by the Required Lenders or the Company of written
notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning specified in Section 2.16(a).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(iii) and (v)  (subject to such consents, if any,
as may be required under Section 11.07(b)(iii)).

 

“Environmental Laws” means any and all Laws, judgments, orders, decrees,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating to pollution and the protection of the
environment, human health and safety (in respect of exposure to hazardous
substances or wastes), or the handling, use, disposal, transportation,
generation or the release of any hazardous substances or wastes into the
environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code or 302 of ERISA).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Multiple Employer
Plan during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA occurs; (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate Pension
Plan pursuant to Section 4041(c) of ERISA; (e) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan (or the actual
termination of, or appointment of a trustee to administer, any Pension Plan
pursuant to Section 4042 of ERISA); (f) the determination that any Pension Plan
or, to the knowledge of the Company, a Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (g)
the failure to satisfy the minimum funding standards in accordance with Section
302 of ERISA or Section 412 of the Code with respect to any Pension Plan or the
failure to make any required contributions to any Multiemployer Plan; or (h) any
Multiemployer Plan is insolvent pursuant to Section 4245 of ERISA.

 



12

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

 

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period and currency, the greater of (a) 0.0% and (b) the
Eurocurrency Screen Rate as of 11:00 a.m. (London time) on the Quotation Date
for such Interest Period and currency, and having a maturity equal to such
Interest Period; provided that, if the Eurocurrency Screen Rate shall not be
available at such time for such Interest Period and currency (an “Impacted
Interest Period”), then the Eurocurrency Rate shall be the Interpolated Rate. It
is understood and agreed that all of the terms and conditions of this definition
of “Eurocurrency Rate” shall be subject to Section 3.03.

 

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based upon the Eurocurrency Rate.

 

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

 

“Eurocurrency Screen Rate” means, for any day and time, with respect to any
Eurocurrency Rate Loan (a) in euro and for any Interest Period, the euro
interbank offered rate administered by the European Money Markets Institute (or
any other person which takes over the administration of that rate) for the
relevant period displayed (before any correction, recalculation or republication
by the administrator) on page EURIBOR01 of the Reuters screen (or any
replacement Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters as of 11:00 a.m. Brussels time two TARGET days prior to the
commencement of such Interest Period. If such page or service ceases to be
available, the Administrative Agent may specify another page or service
displaying the relevant rate after consultation with the Company, and (b) for
any applicable currency other than euro and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided, that if the Eurocurrency Screen Rate as so
determined for any applicable currency would be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 



13

 

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 11.15) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
to or subject to compensation for either such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), and (d) any Taxes imposed under FATCA.

 

“Exempt Person” means any of the following:

 

(a) any descendant of W.W. Grainger, or any spouse, widow or widower of such
descendant (such descendants, spouses, widows and widowers collectively defined
as the “Grainger Family Members”);

 

(b) any descendant of E.O. Slavik or any spouse, widow or widower of any such
descendant (such descendants, spouses, widows and widowers collectively defined
as the “Slavik Family Members” and with the Grainger Family Members collectively
defined as the “Family Members”);

 

(c) any trust which is in existence on the date of this Agreement and which has
been established by one or more Grainger Family Members, any estate of a
Grainger Family Member who died on or before the date of this Agreement, and The
Grainger Foundation (such trusts, estates and named entity collectively defined
as the “Grainger Family Entities”);

 

(d) any trust which is in existence on the date of this Agreement and which has
been established by one or more Slavik Family Members, any estate of a Slavik
Family Member who died on or before the date of this Agreement, Mark IV Capital,
Inc. and The Donald J. Slavik Family Foundation (such trusts, estates and named
entities collectively defined as the “Slavik Family Entities” and with the
Grainger Family Entities collectively defined as the “Existing Family
Entities”);

 

(e) any estate of a Family Member who dies after the date hereof, or any trust
established after the date hereof by one or more Family Members or Existing
Family Entities; provided that one or more Family Members, Existing Family
Entities or charitable organizations which qualify as exempt organizations under
Section 501(c) of the Code (“Charitable Organizations”), collectively, are the
beneficiaries of at least fifty percent (50%) of the actuarially-determined
beneficial interests in such estate or trust;

 



14

 

 

(f) any Charitable Organization which is established by one or more Family
Members or Existing Family Entities (a “Family Charitable Organization”);

 

(g) any corporation of which a majority of the voting power and a majority of
the equity interest is held, directly or indirectly, by or for the benefit of
one or more Family Members, Existing Family Entities, estates or trusts
described in clause (e) above, or Family Charitable Organizations; and

 

(h) any partnership or other entity or arrangement of which a majority of the
voting interest and a majority of the economic interest is held, directly or
indirectly, by or for the benefit of one or more Family Members, Existing Family
Entities, estates or trusts described in clause (e) above, or Family Charitable
Organizations.

 

“Existing Credit Agreement” means the Credit Agreement dated October 6, 2017
among the Company, the subsidiaries of the Company party thereto, the lenders
from time to time party thereto, and U.S. Bank National Association, as
administrative agent.

 

“Existing Maturity Date” has the meaning specified in Section 2.16(a).

 

“Extending Lender” has the meaning specified in Section 2.16(e).

 

“Extension Amendments” has the meaning specified in Section 2.16(g).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the greater of (a) 0.0% and (b) the
rate per annum calculated by the NYFRB based on such day’s federal funds
transactions by depositary institutions, as determined in such manner as shall
be set forth on the Federal Reserve Bank of New York’s Website from time to
time, and published on the next succeeding Business Day by the NYFRB as the
effective federal funds rate.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Fee Letters” means (a) that certain Agent Fee Letter, dated as of January 17,
2020, by and between the Company and the Administrative Agent and (b) that
certain Joint Fee Letter, dated as of January 17, 2020, by and among the Company
and the Arrangers.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person and (b) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 



15

 

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means accounting principles generally accepted in the United States set
by the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, except as otherwise provided in Section 1.03.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, (iv) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation or (v) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness or other obligation
of the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“IBA” has the meaning specified in Section 1.08.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Impacted Margin Bid Loans” has the meaning specified in Section 3.03(b).

 

“Increase Effective Date” has the meaning set forth in Section 2.14(b).

 

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, to the extent included as indebtedness or
liabilities in accordance with GAAP:

 

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 



16

 

 

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)net obligations of such Person under any Swap Contract;

 

(d)all non-contingent obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)all Capital Lease Obligations;

 

(g)any other obligation for borrowed money which in accordance with GAAP would
be shown as a liability on the consolidated balance sheet of such Person; and

 

(h)all Guarantees of such Person in respect of any of the foregoing.

 

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 11.05.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a CDOR Rate Loan bearing interest by reference to the Canadian Prime Rate, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan or
CDOR Rate Loan bearing interest by reference to the CDOR Screen Rate exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; (b) as
to any Base Rate Loan (other than a Swingline Loan) or CDOR Rate Loan bearing
interest by reference to the Canadian Prime Rate, the last Business Day of each
March, June, September and December and the Maturity Date; and (c) with respect
to any Swingline Loan, the day that such Swingline Loan is required to be repaid
and the Maturity Date.

 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan or CDOR Rate Loan
bearing interest by reference to the CDOR Screen Rate, the period commencing on
the date such Eurocurrency Rate Loan or CDOR Rate Loan is disbursed or (in the
case of any Eurocurrency Rate Committed Loan or CDOR Rate Loan) converted to or
continued as a Eurocurrency Rate Loan or CDOR Rate Loan bearing interest by
reference to the CDOR Screen Rate and ending on the date one (1), two (2), three
(3) or six (6) months (or, if agreed by each applicable Lender, one (1) week or
twelve (12) months) thereafter (in each case, subject to availability), as
selected by the Company in its Committed Loan Notice or Bid Request, as the case
may be; and (b) as to each Absolute Rate Loan, a period of not less than 14 days
and not more than 180 days as selected by a Borrower in its Bid Request;
provided that:

 



17

 

 

(i)                 any Interest Period that would otherwise end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Rate Loan or CDOR Rate Loan bearing
interest by reference to the CDOR Screen Rate, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)               any Interest Period pertaining to a Eurocurrency Rate Loan or
CDOR Rate Loan bearing interest by reference to the CDOR Screen Rate that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)             no Interest Period shall extend beyond the Maturity Date.

 

“Interpolated Rate” means, at any time, for any Interest Period and currency,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.
When determining the rate for a period which is less than the shortest period
for which the Eurocurrency Screen Rate is available, the Eurocurrency Screen
Rate for purposes of paragraph (a) above shall be deemed to be the overnight
screen rate where “overnight screen rate” means the overnight rate determined by
the Administrative Agent from such service as the Administrative Agent may
select in its reasonable discretion.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., U.S. Bank National Association,
Bank of America, N.A., Wells Fargo Bank, National Association, Citibank, N.A.
and any other Lender that agrees to act as an Issuing Bank, each in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.18(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

 

“Judgment Currency” has the meaning specified in Section 11.18.

 

“knowledge” of the Company or any other Loan Party means the actual knowledge of
a Responsible Officer of the Company or such Loan Party.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders of, and agreements with, any Governmental
Authority.

 



18

 

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.18(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
outstanding Letters of Credit at such time, plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the U.S.
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Article 29(a) of the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time) or Rule 3.13 or Rule 3.14 of
the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of each applicable U.S.
Borrower and each Lender with respect to such Letter of Credit shall remain in
full force and effect until the applicable Issuing Banks and the Lenders shall
have no further obligations to make any payments or disbursements under any
circumstances with respect to such Letter of Credit.

 

“Lender” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.

 

“Lender Addition and Acknowledgment Agreement” has the meaning specified in
Section 2.14(a).

 

“Lender Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which may include any domestic or foreign branch,
subsidiary or Affiliate of such Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.18(b).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Closing Date, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. The Letter of
Credit Commitment of an Issuing Bank may be modified from time to time as
provided in Section 2.18. One-half of each Issuing Bank’s Letter of Credit
Commitment shall be available solely on a discretionary basis (with such Issuing
Bank, in its sole discretion, having the ability to decline to issue a Letter of
Credit in an amount in excess of such Issuing Bank’s Letter of Credit Commitment
that is available on a committed basis when requested). The remaining half of
such Issuing Bank’s Letter of Credit Commitment shall be available on a
committed basis.

 



19

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swingline Loan.

 

“Loan Documents” means this Agreement (including the Company Guaranty), each
Designated Borrower Agreement, each Designated Borrower Notice, each Request for
Borrowing, each Fee Letter, each Compliance Certificate, letter of credit
applications and any agreements between any U.S. Borrower and an Issuing Bank
regarding the issuance by such Issuing Bank of Letters of Credit hereunder
(including, without limitation, the increase or reduction of any Letter of
Credit Commitment of such Issuing Bank) and/or the respective rights and
obligations between such U.S. Borrower and such Issuing Bank in connection
thereunder, and any other agreement, now or in the future, executed by a
Borrower for the benefit of the Administrative Agent or any Lender in connection
with this Agreement.

 

“Loan Parties” means, collectively, the Company and each Designated Borrower.

 

“Margin Regulations” means Regulations T, U and X of the FRB.

 

“Margin Stock” has the meaning specified in the Margin Regulations.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, financial condition or properties of the
Company and its Subsidiaries, taken as a whole; (b) a material impairment of the
ability of the Company or any other Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against a Loan Party of
any Loan Document.

 

“Material Subsidiary” means any Subsidiary (a) that is a Designated Borrower or
(b) that is a “significant subsidiary” of the Company, as the term “significant
subsidiary” is defined in Regulation S-X promulgated by the SEC, other than
MonotaRO Co., Ltd.

 

“Maturity Date” means the date that is five years after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the immediately preceding Business Day, subject to extension (in the
case of each Lender consenting thereto) as provided in Section 2.16.

 

“Maximum Rate” has the meaning specified in Section 11.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, has any liability, or during the
preceding five plan years, has made or been obligated to make contributions.

 



20

 

 

“Multiple Employer Plan” means a Plan that has two or more contributing sponsors
(including the Company or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Tangible Assets” means, with respect to the Company and its Subsidiaries on
a consolidated basis, total assets minus current liabilities minus goodwill
minus intangibles.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Extending Lender” has the meaning specified in Section 2.16(b).

 

“Notice Date” has the meaning specified in Section 2.16(a).

 

“Notice of Prepayment” has the meaning specified in Section 2.04(a).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Rate for Dollars in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means all advances to, and debts, liabilities, expenses,
reimbursements, indemnities, fees and other obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, liquidated or unliquidated, whether or not
evidenced by any note, and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under or enforced any Loan Document, or sold or assigned an interest in
any Loan, Letter of Credit or Loan Document).

 



21

 

 

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from the execution, delivery,
enforcement or registration of, or from the receipt or perfection of a security
interest under any Loan Document, except any such Taxes imposed with respect to
an assignment.

 

“Outstanding Amount” means with respect to Committed Loans and Bid Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans or Bid Loans occurring on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the rate comprised of both overnight federal funds and overnight
eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on the Federal Reserve Bank of New York’s Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning specified in Section 11.07(d).

 

“Participant Register” has the meaning specified in Section 11.07(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning specified in Section 11.20.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or the Pension Funding Rules and is sponsored or
maintained by the Company or any ERISA Affiliate or to which the Company or any
ERISA Affiliate contributes or has an obligation to contribute or with respect
to which the Company or any ERISA Affiliate has any liability, or in the case of
a Multiple Employer Plan, to which the Company or any ERISA Affiliate has made
contributions at any time during the immediately preceding five plan years.

 



22

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Title IV of ERISA or the Pension Funding Rules, any
ERISA Affiliate.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pre-Approved Designated Borrower” means each Subsidiary formed under the laws
of (a) the United States, any state thereof or the District of Columbia, (b)
Canada, (c) the Netherlands or (d) the United Kingdom, and for which the
requirements set forth in the first sentence of Section 2.13(a) have been
satisfied.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the FRB in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as reasonably determined by the Administrative Agent) or any
similar release by the FRB (as reasonably determined by the Administrative
Agent). Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced or quoted as being effective.

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time, subject to adjustment as provided in Section 2.15; provided that if the
Commitment of each Lender to make Loans has been terminated pursuant to
Section 8.02, or if the Aggregate Commitments have expired, then the Pro Rata
Share of each Lender shall be determined based on the Pro Rata Share of such
Lender immediately prior to such termination or expiration and after giving
effect to any subsequent assignments made pursuant to the terms hereof. The
initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable. The Pro Rata Share of each
Lender shall be adjusted on each Increase Effective Date as provided in
Section 2.14(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Loan is denominated in Dollars or
Canadian Dollars, two (2) Business Days before the first day of that period, (b)
if the related Loan is denominated in Euro, two (2) TARGET Days and two (2)
Business Days in London, England (to the extent the two are not the same) before
the first day of such period and (c) if the related Loan is denominated in
Sterling, the first day of such period.

 

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

 

“Register” has the meaning set forth in Section 11.07(c).

 



23

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, advisors and
attorneys-in-fact of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means (a) with respect to Dollars, the FRB and/or
the NYFRB, or a committee officially endorsed or convened by the FRB and/or the
NYFRB or, in each case, any successor thereto, and (b) with respect to any
Alternative Currency, any banking authority having similar oversight functions
and authority to the FRB and/or the NYFRB with respect to such Alternative
Currency or a committee officially endorsed or convened by such banking
authority or, in each case, any successor thereto.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Borrowing” means (a) with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice; and (b) with respect
to a Bid Loan, a Bid Request.

 

“Requested Currency” has the meaning specified in Section 1.06(a).

 

“Requested Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Requested Currency as determined by the Administrative Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Requested Currency with Dollars.

 

“Required Lenders” means, subject to Section 2.15, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Section 8.02 or the
Commitments terminating or expiring, Lenders having Credit Exposures and
Unfunded Commitments representing more than 50% of the sum of the Total Credit
Exposure and total Unfunded Commitments at such time, provided that, solely for
purposes of declaring the Loans to be due and payable pursuant to Section 8.02,
(i) the Unfunded Commitment of each Lender shall be deemed to be zero and (ii)
the Outstanding Amount of Bid Loans of the Lenders shall be included in their
respective Credit Exposures and in the Total Credit Exposure in determining the
Required Lenders; and (b) for all purposes after the Loans become due and
payable pursuant to Section 8.02 or the Commitments expire or terminate, Lenders
having Credit Exposures and Bid Loans in an Outstanding Amount representing more
than 50% of the sum of the Total Credit Exposure and the total Outstanding
Amount of all Bid Loans; provided that, in the case of clauses (a) and (b)
above, (x) the Credit Exposure of any Lender that is a Swingline Lender shall be
deemed to exclude any amount of its Swingline Exposure in excess of its Pro Rata
Share of all outstanding Swingline Loans, adjusted to give effect to any
reallocation under Section 2.15 of the Swingline Exposures of Defaulting Lenders
in effect at such time, and the Unfunded Commitment of such Lender shall be
determined on the basis of its Credit Exposure excluding such excess amount and
(y) for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent of or under this Agreement or any other Loan
Document, any Lender that is the Company or an Affiliate of the Company shall be
disregarded.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means (a) the chief executive officer, president, chairman
of the board, chief financial officer, treasurer, assistant treasurer, chief
accounting officer, corporate controller, general counsel or any executive or
senior vice president of the relevant Loan Party; (b) solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of the relevant Loan Party and (c) solely for purposes
of notices given pursuant to Article II, any other officer so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of such Loan Party, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 



24

 

 

“Revaluation Date” means with respect to any Loan, each of the following:
(a) each date of a Borrowing of a Eurocurrency Rate Loan or CDOR Rate Loan
denominated in an Alternative Currency or a Requested Currency, (b) each date of
a continuation of a Eurocurrency Rate Loan or CDOR Rate Loan denominated in an
Alternative Currency pursuant to Section 2.02, (c) any additional date as the
Administrative Agent may determine when an Event of Default exists, and (d) such
additional dates as (i) the Administrative Agent shall determine for the
purposes of determining the Alternative Currency Equivalent or Dollar Equivalent
amounts of Borrowings and Outstanding Amounts as contemplated hereunder or
(ii) the Required Lenders shall require.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc. and any successor
thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency and (c) with respect to disbursements and
payments in connection with a Bid Loan made by a Bid Loan Lender in any
Requested Currency, same day or other funds as may be determined by such Bid
Loan Lender to be customary in the place of disbursement or payment for the
settlement of international banking transactions in such Requested Currency.

 

“Sanctioned Country” means a country, region or territory subject to a
comprehensive sanctions program maintained by OFAC, the European Union, a
relevant European Union Member State, Her Majesty’s Treasury, or the United
Nations Security Council (as of the date of this Agreement, comprising Crimea,
Cuba, Iran, North Korea and Syria (as may be amended from time to time)).

 

“Sanctioned Person” means:

 

(a) a Person named on the list of Specially Designated Nationals or Blocked
Persons maintained by OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as updated from time to time;

 

(b) a Person named on the Sectoral Sanctions Identification list maintained by
OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/ssi_list.aspx;

 

(c) a Person named on OFAC’s Foreign Sanctions Evaders List and the U.S. State
Department’s Sanctioned Entities List, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/fse_list.aspx
and at http://www.state.gov/e/eb/tfs/spi/iran/entities/index.htm;

 

(d) a Person named on the European Union’s Consolidated List of persons, groups
and entities subject to financial sanctions;

 



25

 

 

 

(e) a Person named on the Consolidated List of Financial Sanctions Targets or
the Consolidated List of Investment Ban Targets under the Ukraine (Sovereignty)
Sanctions Regime maintained by Her Majesty’s Treasury;

 

(f) a Person named on any other similar list maintained by the United Nations
Security Council;

 

(g) a Person named on any other similar list maintained by a relevant European
Union Member State;

 

(h) a Person named on any other similar list maintained by any other applicable
sanctions authority;

 

(i) an agency of the government of a Sanctioned Country;

 

(j) a Person resident, located or organized in a Sanctioned Country; or

 

(k) any Person owned or controlled by any of the above.

 

“Sanctions” means any economic or trade sanctions program maintained by OFAC,
the European Union, a relevant European Union Member State, Her Majesty’s
Treasury, or the United Nations Security Council.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of such rate (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Spot Rate” means on any day, for purposes of determining the Dollar Equivalent
of any currency other than Dollars, the rate of exchange for the purchase of
Dollars with such currency last provided (either by publication or otherwise
provided to the Administrative Agent) by the applicable Thompson Reuters Corp.,
Refinitiv, or any successor thereto (“Reuters”) source at 11:00 a.m. (London,
England time) on the Business Day immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such currency, as provided by
such other publicly available information service which provides that rate of
exchange at such time in place of Reuters chosen by the Administrative Agent in
its reasonable discretion (or if such service ceases to be available or ceases
to provide such rate of exchange, the equivalent of such amount in Dollars as
determined by the Administrative Agent in its reasonable discretion using any
method of determination it deems appropriate in its reasonable discretion).

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that MonotaRO Co., Ltd. shall not be a Subsidiary of
the Company. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 



26 

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Pro Rata Share of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
that are outstanding at such time to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans), adjusted to give
effect to any reallocation under Section 2.15 of the Swingline Exposure of
Defaulting Lenders in effect at such time, and (b) in the case of any Lender
that is a Swingline Lender, the aggregate principal amount of all Swingline
Loans made by such Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans.

 

“Swingline Lender” means JPMorgan in its capacity as a lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.17.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



27 

 

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Threshold Amount” means $125,000,000.

 

“Total Credit Exposure” means, at any time, the sum of (a) the Outstanding
Amount of all Committed Loans at such time, (b) the total LC Exposure at such
time and (c) the total Swingline Exposure at such time.

 

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan, Eurocurrency Rate Loan or a CDOR Rate Loan (for a Canadian Dollar
denominated Committed Loan), (b) with respect to a Bid Loan, its character as an
Absolute Rate Loan or a Eurocurrency Margin Bid Loan and (c) with respect to a
Swingline Loan, its character as a Base Rate Loan.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means, for any Agreed Currency, the Benchmark
Replacement for such Agreed Currency excluding the Benchmark Replacement
Adjustment; provided that, if the Unadjusted Benchmark Replacement as so
determined would be less than zero, the Unadjusted Benchmark Replacement will be
deemed to be zero for the purposes of this Agreement.

 

“Unfunded Commitment” means, with respect to each Lender at any time, the
Commitment of such Lender at such time less its Credit Exposure at such time.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



28 

 

 

1.02          Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)                The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)                (i) The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

      (ii)               Article, Section, Exhibit and Schedule references are
to the Loan Document in which such reference appears.

 

      (iii)             The term “including” is by way of example and not
limitation.

 

      (iv)              The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.

 

(c)                In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”; the words
“to” and “until” each mean “to but excluding”; and the word “through” means “to
and including.”

 

(d)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(e)                All references to any Person shall also refer to the
successors and assigns of such Person permitted hereunder.

 

1.03          Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement, if any, shall be prepared
in conformity with GAAP in a manner consistent with that used in preparing the
Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, if any, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 



29 

 

 

1.04          References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.05          Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Borrowings and Outstanding Amounts
denominated in Alternative Currencies and Requested Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.

 

(b)                Wherever in this Agreement in connection with a Borrowing, or
conversion, continuation or prepayment of a Eurocurrency Rate Loan or a CDOR
Rate Loan, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or CDOR Rate
Loan is denominated in an Alternative Currency or a Requested Currency, such
amount shall be the relevant Alternative Currency Equivalent or Requested
Currency Equivalent, as the case may be, of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.

 

1.06          Additional Alternative Currencies. (a) The Company may from time
to time request that Eurocurrency Rate Loans be made in a currency other than
Dollars or those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency that is
readily available, not restricted and freely transferable, tradeable and
convertible into Dollars (each, a “Requested Currency”).

 

(b)                Any such request shall be made to the Administrative Agent
not later than 11:00 a.m., five (5) Business Days prior to the date of the
desired Borrowing (or such other time or date as may be agreed by the
Administrative Agent). The Administrative Agent shall promptly notify each
Lender of any such request. Each Lender shall notify the Administrative Agent,
not later than 11:00 a.m., two (2) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans in such requested currency.

 

(c)                Any failure by a Lender to respond to such request within the
time period specified in subsection (b) above shall be deemed to be a refusal by
such Lender to permit Eurocurrency Rate Loans to be made in such Requested
Currency. If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such Requested Currency, the Administrative Agent
shall promptly so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.

 



30 

 

 

(d)                If after any currency other than Dollars is agreed pursuant
to the terms hereof to be available hereunder, currency control or other
exchange regulations are imposed in the country in which such currency is
issued, or any other event occurs, in each case with the result that different
types of such currency are introduced and (i) such country’s currency is, in the
reasonable determination of the Administrative Agent, no longer readily
available or freely traded, (ii) a Dollar Equivalent of such country’s currency
is not readily calculable in the reasonable determination of the Administrative
Agent or (iii) such country’s currency is no longer a currency in which the
Required Lenders or the relevant Bid Lender, as the case may be, are willing to
make Loans (each of (i), (ii) and (iii), a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders and the Company, and such
country’s currency shall no longer be available hereunder until such time as the
Disqualifying Event(s) no longer exist, but in any event within five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Company shall repay all Loans in such currency to which the Disqualifying Event
applies or convert such Loans into the Dollar Equivalent of such Loans in
Dollars.

 

1.07          Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

 

1.08          Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in Dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administration, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Rate Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
Section 3.03 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Company, pursuant to
Section 3.03, of any change to the reference rate upon which the interest rate
on Eurocurrency Rate Loans in Dollars is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof (including, without limitation, (a) any
such alternative, successor or replacement rate for Dollars implemented pursuant
to Section 3.03, whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election and (b) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 3.03), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

1.09          Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

 



31 

 

 

1.10          Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

ARTICLE II
THE COMMITMENTS AND BORROWING

 

2.01          Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Company or a Designated Borrower in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the sum of the Total Credit
Exposure and the Outstanding Amount of all Bid Loans shall not exceed the
Aggregate Commitments and (ii) the Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Committed Loans denominated in Dollars may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Committed Loans denominated
in Canadian Dollars may be CDOR Rate Loans, and Committed Loans denominated in
any other Alternative Currency may be Eurocurrency Rate Loans, as further
provided herein.

 

2.02          Borrowings, Conversions and Continuations of Committed Loans.

 

(a)                Each Committed Borrowing, each conversion of Committed Loans
from one Type to the other and each continuation of Eurocurrency Rate Loans or
CDOR Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by a Committed Loan Notice. Each such
notice must be received by the Administrative Agent not later than 12:00 noon
(i) at least three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or any Borrowing of, conversion to or continuation of
CDOR Rate Loans, (ii) four (4) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Committed Loans or of any conversion of Eurocurrency Rate Loans denominated in
Dollars to Base Rate Committed Loans; provided that any such notice of a
Borrowing of a Base Rate Committed Loan to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.18(e) may be given not later than
9:00 a.m. on the date of the proposed Borrowing. Except as provided in Section
2.03(c), each Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or CDOR Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof;
provided that any Borrowing of a Base Rate Committed Loan may be in an aggregate
amount that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.18(e). Each Committed Loan Notice shall specify
(i) whether the Company is requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other or a continuation of Eurocurrency
Rate Loans or CDOR Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Committed Loans
to be borrowed (which shall be an Agreed Currency) and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Committed Loans; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans or CDOR Rate Loans, as applicable, in their original
currency with an Interest Period of one month. Any automatic conversion to Base
Rate Committed Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Rate Loans. If
the Company requests a Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or CDOR Rate Loans bearing interest by reference to the
CDOR Screen Rate in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.

 



32 

 

 

(b)                Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Pro Rata Share of the applicable Committed Loans, and if no
timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Committed Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 2:00 p.m., in the case of any Committed Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Committed Loan denominated in an Alternative Currency,
in each case on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Company or such other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided that Committed Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.18(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(c)                Except as otherwise provided herein, a Eurocurrency Rate
Committed Loan or a CDOR Rate Loan bearing interest by reference to the CDOR
Screen Rate may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Committed Loan or CDOR Rate Loan.

 

(d)                The Administrative Agent shall promptly notify the Company
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Committed Loans or CDOR Rate Loans upon determination of such
interest rate. The determination of the Eurocurrency Rate or CDOR Screen Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Company and the Lenders of any change in the Base Rate promptly
following such change.

 



33 

 

 

(e)                After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other and all continuations
of Committed Loans as the same Type, there shall not be more than six (6)
Interest Periods in effect with respect to Committed Loans.

 

2.03          Bid Loans.

 

(a)                General. Subject to the terms and conditions set forth
herein, each Lender agrees that the Company may from time to time request the
Lenders to submit offers to make loans (each such loan, a “Bid Loan”) to the
Company or a Designated Borrower in Dollars, in one or more Alternative
Currencies or in one or more Requested Currencies prior to the Maturity Date
pursuant to this Section 2.03; provided, however, that after giving effect to
any Bid Borrowing, (i) the sum of the Total Credit Exposure and the Outstanding
Amount of all Bid Loans shall not exceed the Aggregate Commitments and (ii) the
aggregate Outstanding Amount of all Bid Loans shall not exceed the Bid Loan
Sublimit. There shall not be more than six (6) different Interest Periods in
effect with respect to Bid Loans at any time.

 

(b)                Requesting Competitive Bids. The Company may request the
submission of Competitive Bids by delivering a Bid Request to the Administrative
Agent together with a fee in the amount of $1,500 not later than 12:00 noon
(i) one (1) Business Day prior to the requested date of any Bid Borrowing that
is to consist of Absolute Rate Loans, or (ii) five (5) Business Days prior to
the requested date of any Bid Borrowing that is to consist of Eurocurrency
Margin Bid Loans. Each Bid Request shall specify (A) the requested date of the
Bid Borrowing (which shall be a Business Day), (B) the aggregate principal
amount of Bid Loans requested, (C) the Type of Bid Loans requested, (D) the
currency of the requested Bid Loans, (E) if applicable, the Designated Borrower
requesting such Bid Loans, (F) the account of the Company or the applicable
Designated Borrower to which such Bid Loan should be funded and (G) the duration
of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the Company and, if applicable, the Designated Borrower
requesting such Bid Loans. Each Bid Borrowing that is to consist of Absolute
Rate Loans may only be denominated in Dollars. No Bid Request shall contain a
request for (1) more than one Type of Bid Loan, (2) Bid Loans having more than
three (3) different Interest Periods or (3) any Bid Loan that is requested to
mature later than one day prior to the Maturity Date.

 

(c)                Submitting Competitive Bids.

 

      (i)                 The Administrative Agent shall promptly notify each
Lender of each Bid Request received by it from the Company and the contents of
such Bid Request.

 

      (ii)               Each Lender may (but shall have no obligation to)
submit a Competitive Bid containing an offer to make one or more Bid Loans in
response to such Bid Request. Such Competitive Bid must be delivered to the
Administrative Agent not later than 10:30 a.m. (A) on the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans and (B) three (3)
Business Days prior to the requested date of any Bid Borrowing that is to
consist of Eurocurrency Margin Bid Loans. Each Competitive Bid shall specify
(1) the proposed date of the Bid Borrowing; (2) the principal amount of each Bid
Loan for which such Competitive Bid is being made, which principal amount
(x) may be equal to, greater than or less than the Commitment of the bidding
Lender and (y) may not exceed the principal amount of Bid Loans for which
Competitive Bids were requested; (3) if the proposed Bid Borrowing is to consist
of Absolute Rate Loans, the Absolute Rate offered for each such Bid Loan and the
Interest Period applicable thereto; (4) if the proposed Bid Borrowing is to
consist of Eurocurrency Margin Bid Loans, the Eurocurrency Bid Margin with
respect to each such Eurocurrency Margin Bid Loan and the Interest Period
applicable thereto; (5) the identity of the bidding Lender; (6) the account of
such Lender to which payments of principal and interest in respect of such Bid
Loan are to be paid and (7) if applicable, the Applicable Time for borrowing and
payment of such Bid Loan.

 



34 

 

 

      (iii)             Any Competitive Bid shall be disregarded if it (A) is
received after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a Competitive Bid as specified herein, (C) contains
qualifying, conditional or similar language, (D) proposes terms other than or in
addition to those set forth in the applicable Bid Request or (E) is otherwise
not responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.

 

      (iv)              Subject only to the provisions of Sections 3.02, 3.03
and 4.02 and clause (iii) above, each Competitive Bid shall be irrevocable.

 

(d)                Notice to Company of Competitive Bids. Not later than 11:00
a.m. (i) on the requested date of any Bid Borrowing that is to consist of
Absolute Rate Loans and (ii) three (3) Business Days prior to the requested date
of any Bid Borrowing that is to consist of Eurocurrency Margin Bid Loans, the
Administrative Agent shall notify the Company of the identity of each Lender
that has submitted a Competitive Bid that complies with Section 2.03(c) and of
the terms of the offers contained in each such Competitive Bid.

 

(e)                Acceptance of Competitive Bids. Not later than 11:30 a.m.
(i) on the requested date of any Bid Borrowing that is to consist of Absolute
Rate Loans and (ii) three (3) Business Days prior to the requested date of any
Bid Borrowing that is to consist of Eurocurrency Margin Bid Loans, the Company
shall notify the Administrative Agent of its acceptance or rejection of the
offers notified to it pursuant to Section 2.03(d) on behalf of itself or any
applicable Designated Borrower. The Company shall be under no obligation to
accept any Competitive Bid and may choose to reject all Competitive Bids. In the
case of acceptance, such notice shall be in writing and shall specify the
aggregate principal amount of Competitive Bids for each Interest Period that is
accepted. The Company may accept any Competitive Bid in whole or in part;
provided that:

 

      (i)                 the aggregate principal amount of each Bid Borrowing
may not exceed the applicable amount set forth in the related Bid Request;

 

      (ii)               the acceptance of offers may be made only on the basis
of ascending Absolute Rates or Eurocurrency Bid Margins within each Interest
Period; and

 

      (iii)             the Company may not accept any offer that is described
in Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

 

(f)                 Procedure for Identical Bids. If two or more Lenders have
submitted Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such Competitive Bids in whole (together with any other Competitive Bids
at lower Absolute Rates or Eurocurrency Bid Margins, as the case may be,
accepted for such Interest Period in conformity with the requirements of
Section 2.03(e)) would be to cause the aggregate outstanding principal amount of
the applicable Bid Borrowing to exceed the amount specified therefor in the
related Bid Request, then, unless otherwise agreed by the Company, the
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the principal amount offered by each such
Lender in respect of such Interest Period.

 



35 

 

 

(g)                Notice to Lenders of Acceptance or Rejection of Bids. The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the Company by the applicable time specified in
Section 2.03(e) shall be deemed rejected.

 

(h)                Notice of Eurocurrency Rate. If any Bid Borrowing is to
consist of Eurocurrency Margin Bid Loans, the Administrative Agent shall
determine the Eurocurrency Rate for the relevant Interest Period, and promptly
after making such determination, shall notify the Company and the Lenders that
will be participating in such Bid Borrowing of such Eurocurrency Rate.

 

(i)                 Funding of Bid Loans. Each Lender that has received
(i) notice pursuant to Section 2.03(g) that all or a portion of its Competitive
Bid has been accepted by the Company and (ii) notice from the Administrative
Agent that the conditions set forth in Section 4.02 have been satisfied, shall
make the amount of its Bid Loan(s) available directly to the applicable Borrower
in immediately available funds at such account as set forth in the related Bid
Request not later than 1:00 p.m., in the case of Bid Loans denominated in
Dollars, or the Applicable Time, in the case of Bid Loans denominated in an
Alternative Currency or a Requested Currency, on the date of the requested Bid
Borrowing.

 

(j)                 Payment of Bid Loans. Each Borrower that has received a Bid
Loan from a Lender shall make all payments of principal and interest in respect
of such Bid Loan directly to such Lender as provided in Section 2.11(a)(v).

 

(k)                Notice of Range of Bids. After each Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.

 

2.04          Prepayments. (a) Each Borrower may, upon notice from the Company
to the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) substantially in the form of Exhibit G hereto (each, a
“Notice of Prepayment”) at any time or from time to time voluntarily prepay
Committed Loans and Swingline Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 1:00 p.m. (A) two (2) Business Days prior to any date of
prepayment of Eurocurrency Rate Committed Loans denominated in Dollars or CDOR
Rate Loans, (B) four (4) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies and (C) on the
date of prepayment of Base Rate Committed Loans or Swingline Loans; (ii) any
prepayment of Eurocurrency Rate Committed Loans denominated in Dollars shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans in Alternative
Currencies or CDOR Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or in each case,
the Dollar equivalent thereof); (iv) any prepayment of Base Rate Committed Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; (v) any prepayment of Swingline Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or, in
the case of each of clauses (ii), (iii), (iv) and (v), if less, the entire
principal amount thereof then outstanding; and (vi) any such notice may be
conditioned upon the effectiveness of other Indebtedness or the occurrence of
one or more other transactions or events. Each such notice shall specify the
class of Loans to be prepaid (Committed Loans or Swingline Loans), the date and
amount of such prepayment and the Type(s) of such Loans to be prepaid and, if
Eurocurrency Rate Loans or CDOR Rate Loans bearing interest by reference to the
CDOR Screen Rate are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment (except for prepayments to be made directly to the Swingline Lender
as expressly provided herein, which prepayments shall be made to the Swingline
Lender). Any prepayment of a Eurocurrency Rate Loan or a CDOR Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment of Committed Loans shall be applied to the Committed Loans
of the Lenders in accordance with their respective Pro Rata Shares.

 



36 

 

 

(b)                Subject to Section 2.04(c), no Bid Loan may be prepaid
without the prior consent of the applicable Bid Loan Lender.

 

(c)                If for any reason the sum of the Total Credit Exposure and
the Outstanding Amount of all Bid Loans at any time exceeds the Aggregate
Commitments then in effect, the Borrowers shall promptly (and in any event
within two (2) Business Days) prepay Loans or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.18(j), as
applicable, in an aggregate amount equal to such excess, with each such
prepayment applied first, to the principal amount of outstanding Swingline
Loans, second, to the principal amount of outstanding Committed Loans, third, to
provide cash collateral up to an amount equal to 105% of all LC Exposure at such
time pursuant to Section 2.18(j), and fourth, to the principal amount of
outstanding Bid Loans, in the inverse order of maturity of any such Bid Loans.

 

(d)                If the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all Loans denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Aggregate Commitments then
in effect (including, without limitation, as a result of fluctuations in
currency exchange rates), then, within two (2) Business Days after receipt of
such notice, the Borrowers shall prepay Loans in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect, with each such
prepayment applied first to the principal amount of outstanding Committed Loans,
and second to the principal amount of outstanding Bid Loans, in the inverse
order of maturity of any such Bid Loans.

 

2.05          Termination or Reduction of Commitments. The Company may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (a) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. one (1) Business Day prior to the date of termination or reduction; (b) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof; (c) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, (i) the sum of the Total Credit
Exposure and the Outstanding Amount of all Bid Loans would exceed the Aggregate
Commitments or (ii) the Outstanding Amount of all Bid Loans would exceed the Bid
Loan Sublimit; and (d) any such notice may be conditioned upon the effectiveness
of other Indebtedness or the occurrence of one or more other transactions or
events. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share. All facility and utilization fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

 



37 

 

 

2.06          Repayment of Loans. (a) Each Borrower shall repay (i) to the
Lenders on the Maturity Date the aggregate principal amount of Committed Loans
made to such Borrower outstanding on such date and (ii) directly to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth Business Day after such Swingline
Loan is made; provided that on each date that a Committed Borrowing is made, the
Company and the other U.S. Borrowers shall repay all Swingline Loans then
outstanding and the proceeds of any such Committed Borrowing shall first be
applied by the Administrative Agent to repay any Swingline Loans outstanding.

 

(b)                Each Borrower shall repay each Bid Loan made to such Borrower
on the last day of the Interest Period in respect thereof.

 

2.07          Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each CDOR Rate Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the CDOR Screen Rate for such Interest Period plus the Applicable
Rate; (iv) each Bid Loan shall bear interest on the outstanding principal amount
thereof for the Interest Period therefor at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus (or minus) the Eurocurrency Bid
Margin, or at the Absolute Rate for such Interest Period, as the case may be;
and (v) each Swingline Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date to the date such Swingline
Loan is due and repaid in full at a rate per annum equal to the Base Rate or
such other rate mutually agreed to by the Company or such other applicable U.S.
Borrower and the Swingline Lender.

 

(b)                Subject to Section 11.03, at the request or with the consent
of the Required Lenders upon the occurrence and during the continuance of an
Event of Default (except for an Event of Default under Section 8.01(a), Section
8.01(f) or Section 8.01(g), for which no such request by or consent of the
Required Lenders shall be required) (i) the Borrowers shall no longer have the
option to request Eurocurrency Rate Loans, CDOR Rate Loans or Bid Rate Loans and
(ii) all Obligations shall bear interest at the Default Rate. Interest shall
continue to accrue on the Loans after the filing by or against any Borrower of
any petition seeking any relief under any Debtor Relief Law.

 

(c)                Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. On each Interest Payment Date for a Base Rate Loan, interest
accrued on such Loan to but excluding such Interest Payment Date shall be due
and payable. Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

(d)                Interest Act (Canada). For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. This Section 2.07(d) shall
apply solely with respect to Committed Loans denominated in Canadian Dollars.

 



38 

 

 

  

2.08          Fees.

 

(a)                Facility Fee. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share
(subject to Section 2.15 with respect to any Defaulting Lender), a facility fee
in Dollars equal to the Applicable Rate times the actually daily amount of the
Aggregate Commitment (or if the Aggregate Commitment has terminated, of the
Total Credit Exposure), regardless of usage. The facility fee shall accrue at
all times during the Availability Period (and thereafter so long as any
Committed Loans and Swingline Loans remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met. The
facility fee shall be due and payable quarterly in arrears on the fifteenth
Business Day to occur after the last day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). On each
such payment date all facility fees that have accrued to but excluding such last
day of March, June, September or December, or the Maturity Date, as the case may
be, shall be due and payable. The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)                Other Fees. (i) The Company shall pay to the Arrangers and
the Administrative Agent for their own respective accounts, in Dollars, fees in
the amounts and at the times specified in the Fee Letters. Fees in respect of
each Bid Request (if any) shall be fully earned and accrue upon the delivery of
such Bid Request by the Company pursuant to Section 2.03(b). (ii) The Company
shall pay to the Lenders, in Dollars, such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.

 

(c)                Letter of Credit Fees. The Borrowers agree to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in each outstanding Letter of Credit, which shall
accrue on the face amount of such Letter of Credit at the same Applicable Rate
used to determine the interest rate applicable to Eurocurrency Rate Loans,
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which such Letter of Credit and all LC
Exposure in respect thereof is no longer outstanding, and (ii) to each Issuing
Bank for its own account a fronting fee with respect to each Letter of Credit
issued by such Issuing Bank, which shall accrue at the rate of 0.125% per annum
on the face amount of such Letter of Credit, during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date such Letter of Credit and all LC Exposure in respect thereof is no longer
outstanding, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment or extension of any Letter of Credit and other processing
fees, and other standard costs and charges, of such Issuing Bank relating the
Letters of Credit as from time to time in effect. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the fifteenth Business
Day following such last day, commencing on the first such date to occur after
the Closing Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

2.09          Computation of Interest and Fees. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All computations of interest for Loans
denominated in Sterling shall be made on the basis of a year of 365 days and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day. 

 

39

 



 

2.10          Evidence of Debt. The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrowers and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.11          Payments Generally.

 

(a)            (i)                All payments to be made by the Borrowers shall
be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.

 

(ii)               Except payments to be made directly to an Issuing Bank or
Swingline Lender or as otherwise expressly provided herein and except with
respect to principal of and interest on Bid Loans and any Committed Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.

 

(iii)              Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Committed
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.

 

(iv)             All payments received by the Administrative Agent (A) after
3:00 p.m., in the case of payments in Dollars or (B) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.

 



40

 

 

(v)              All payments by each Borrower hereunder with respect to
principal and interest on any Bid Loans made by a Lender shall be made directly
to such Lender at the account of such Lender specified in such Lender’s
Competitive Bid in Same Day Funds not later than 2:00 p.m., in the case of
payments in Dollars, or the Applicable Time specified by such Lender in its
Competitive Bid, in the case of payments in an Alternative Currency or a
Requested Currency, on the dates specified herein. All payments received by any
such Lender (A) after 2:00 p.m., in the case of payments in Dollars, or
(B) after the Applicable Time specified by such Lender, in the case of payments
in an Alternative Currency or a Requested Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Each such Lender that receives any such payment in
respect of principal or interest on any Bid Loan shall promptly provide a
written receipt thereof to both the Company and the Administrative Agent.

  

(b)                If any payment to be made by any Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(c)                Unless any Borrower or any Lender has notified the
Administrative Agent, prior to the time any payment is required to be made by it
to the Administrative Agent hereunder, that such Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that such Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

(i)                 if any Borrower failed to make such payment, each Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

(ii)               if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to a Borrower to the date
such amount is recovered by the Administrative Agent (the “Compensation Period”)
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Committed Loan or Bid Loan, as the case
may be, included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights that the Administrative Agent or any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d)                If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender to any Borrower as provided in the
foregoing provisions of this Article II, and such funds are not made available
to such Borrower by the Administrative Agent because the conditions to the
applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

  

41

 



 

(e)                The obligations of the Lenders hereunder to make Committed
Loans and fund participations in Swingline Loans and Letters of Credit are
several and not joint. The failure of any Lender to make any Committed Loan or
to fund any such participation on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.

 

(f)                 Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan or participation in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for any Loan or participation in any particular place or
manner.

 

(g)               Notwithstanding the foregoing provisions, if, after the making
of any Loan in any currency other than Dollars, currency control or exchange
regulations are imposed in the country which issues such currency, or any other
event occurs, in each case with the result that the type of currency in which
the Loan was made no longer exists or would no longer be an Alternative Currency
or Required Currency elected hereunder or the Borrowers are not able to make
payment to the Administrative Agent for the account of the Lenders or, as the
case may be, the Lenders directly in such currency, then all payments to be made
by the Borrowers hereunder in such currency shall instead be made in Dollars in
an amount equal to the Dollar Equivalent (as of the date or repayment) of such
payment due, it being the intention of the parties hereto that the Borrowers
take all risks of the imposition of any such currency control or exchange
regulations.

 

2.12          Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it or participations in Letters of Credit or Swingline Loans funded by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Committed Loans and participations in Letters of Credit
and Swingline Loans made by them as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Committed Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 11.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, without interest thereon. Each Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 11.09) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. The provisions of this Section
shall not be construed to apply to (x) any payment made by or on behalf of the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
permitted assignment of or sale of a participation in any of its Committed Loans
or participations in Letters of Credit or Swingline Loans or Commitment to any
assignee or participant.

  

42

 



 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13          Designated Borrowers. (a)  The Company may at any time and from
time to time designate any Subsidiary as a Designated Borrower by (i) delivery
to the Administrative Agent of (A) a Designated Borrower Agreement executed by
such Subsidiary and the Company and (B) such supporting resolutions, charter
documents, incumbency certificates, opinions of counsel, completed tax forms to
be filed in the relevant jurisdiction and other documents or information, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be required by the Administrative Agent in its reasonable discretion
(including, without limitation, information necessary to evaluate (1) any
withholding tax as may arise in respect of any Loans made to such Subsidiary and
(2) the manner in which Loans may be made available to such Subsidiary,
including in Dollars or the requested Alternative Currency); and (ii) delivery
to each Lender of any deliveries from such Subsidiary which may be required
under Section 11.20 or any other “know your customer” regulations to which such
Lender is subject, which deliveries must be reasonably satisfactory to each such
Lender. Upon satisfaction of clauses (i) and (ii) in the immediately preceding
sentence, such Subsidiary shall for all purposes of this Agreement be a
Designated Borrower and a party to this Agreement; provided, that each Lender
shall only be required to lend to any such Designated Borrower that is not a
Pre-Approved Designated Borrower to the extent that such Lender is satisfied, in
its reasonable discretion, that (x) the laws and regulations of the
jurisdictions in which such Subsidiary is organized and is located permit
extensions of credit and other financial accommodations from the U.S. into such
jurisdictions and such Lender would not be subject to regulatory or legal
limitations, restrictions, penalties or costs as a result of lending to such
Subsidiary, (y) no gross-up payment shall be required to be paid or withholding
tax shall accrue or shall otherwise be payable in connection with the making of
Loans to such Subsidiary (provided, that to the extent any such taxes ultimately
accrue or are otherwise payable, or any gross-up amounts ultimately are required
to be paid, then all such taxes and gross-up amounts shall solely be for the
account of the Company and the applicable Borrower, and the Administrative Agent
and the Lenders shall have no liability, payment or reimbursement obligations
with respect thereto) and (z) such Lender would not be subject to any material
financial disadvantage arising out of or attributable to the jurisdictions in
which such Subsidiary is organized and is located or the nature of such
Subsidiary’s activities. The Administrative Agent shall have the right to adjust
the provisions of Article II and Article III of this Agreement as it may
reasonably determine and as may be acceptable to the Company to enable the
Lenders that are able to make Loans to a Designated Borrower pursuant to the
immediately preceding sentence to make Loans to such Designated Borrower in the
relevant Alternative Currencies on a non-pro rata basis with Lenders that are
not so able, with such adjustments to be made in a manner that, to the extent
practicable, are reasonably equitable to all the Lenders. The Administrative
Agent shall also have the right to adjust the provisions of this Agreement as it
may reasonably determine and as acceptable to the Company to enable the Lenders
to make Loans in the relevant Alternative Currencies and to the relevant
Designated Borrowers.

 

(b)       As soon as practicable upon receipt of a Designated Borrower
Agreement, the Administrative Agent shall send a copy thereof, together with a
Designated Borrower Notice, to each Lender. The Company shall guarantee the
Obligations of such Designated Borrower pursuant to Article X hereof. Each
Subsidiary that is or becomes a Designated Borrower pursuant to this Section
2.13 hereby irrevocably appoints the Company as its agent for all purposes
relevant to this Agreement and each related document, including service of
process. For the avoidance of doubt, no Subsidiary shall become a Designated
Borrower hereunder if the extension of Loans to such Subsidiary by the Lenders
would violate any applicable Law.

  

43

 



 

(c)       The Company may at any time execute and deliver to the Administrative
Agent a written notice of termination with respect to any Designated Borrower,
whereupon such Subsidiary shall cease to be a Designated Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no termination with
respect to a Designated Borrower will become effective as to any Designated
Borrower at a time when any principal of or interest on any Loan to such
Designated Borrower shall be outstanding hereunder; provided that such
termination of a Designated Borrower shall be effective to terminate the right
of such Designated Borrower to borrow any further Loans under this Agreement.

 

2.14          Increase in Commitments; Incremental Term Loans. (a) Request for
Increase or Incremental Term Loans. Provided there exists no Event of Default,
from time to time upon not less than ten (10) Business Days’ prior written
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may request an increase in the Aggregate Commitments or extension of
one or more tranches of term loans (each an “Incremental Term Loan”) by or for
an amount (for all such requests) not exceeding $625,000,000; provided that
(i) any such request for an increase or extension of a tranche of Incremental
Term Loans shall be in a minimum amount of $75,000,000 and (ii) the Company may
make a maximum of five (5) such requests. With respect to any request for such
an increase or extension, the Company may invite existing Lenders to increase
their Commitments or extend Incremental Term Loans or additional Eligible
Assignees to become Lenders, in each case, pursuant to a Lender Addition and
Acknowledgment Agreement substantially in the form attached as Exhibit H hereto
(each, a “Lender Addition and Acknowledgment Agreement”). Nothing contained in
this Section 2.14 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment or extend Incremental Term
Loans hereunder at any time and no Lender shall be required to increase its
Commitment or extend Incremental Term Loans hereunder. In connection with any
increase of the Commitments or Incremental Term Loans pursuant to this
Section 2.14, any Eligible Assignee that becomes a Lender and party hereto
pursuant to this Section 2.14 shall (x) execute such documents and agreements as
the Administrative Agent may reasonably request and (y) in the case of any such
new Lender that is organized under the laws of a jurisdiction outside of the
United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
Anti-Money Laundering Laws, including without limitation, the Patriot Act.

 

(b)                Effective Date and Allocations. If the Commitments are
increased or Incremental Term Loans are agreed to be extended in accordance with
this Section, the Administrative Agent and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase or extension. The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase or extension
and the Increase Effective Date.

 

(c)                Conditions to Effectiveness of Increase or Extension of
Incremental Term Loans. As conditions precedent to such increase in Commitments
or extension of Incremental Term Loans, (i) the Company shall deliver to the
Administrative Agent a certificate with respect to each Loan Party dated as of
the Increase Effective Date signed by a Responsible Officer of the Company
(A) if the resolutions previously delivered did not approve the increased amount
of Commitments or extension of Incremental Term Loans, certifying and attaching
the resolutions adopted by the applicable governing body of each Loan Party
approving or consenting to such increase or extension and (B) certifying that,
before and after giving effect to such increase or extension, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
such representations and warranties are qualified by materiality, in which case,
they shall be true and correct in all respects) on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (except to the extent such
representations and warranties are qualified by materiality, in which case, they
shall be true and correct in all respects) and (2) no Default or Event of
Default exists or would exist after giving effect to such increase or extension;
(ii) this Agreement will be amended by the Company, the Administrative Agent and
those Lender(s) whose Commitment(s) is or are being increased (or by whom
Incremental Term Loans are being extended) or who are being joined as new
Lenders (but without any requirement that the consent of any other Lenders be
obtained) to reflect the revised Commitment amounts (including the extension of
Incremental Term Loans and any necessary or appropriate amendments to reflect
the inclusion of Incremental Term Loans in the reasonable opinion of the
Administrative Agent) of each of such Lenders, (iii) the Administrative Agent
will deliver an updated Schedule 2.01 to the Company and each of the Lenders
(including each new Lender) reflecting the revised Aggregate Commitment amount
(including all Incremental Term Loans) and Pro Rata Shares of each of the
Lenders and (iv) the Company and each such Lender shall execute and deliver to
the Administrative Agent a Lender Addition and Acknowledgment Agreement. The
Lenders shall assign, or purchase or sell participations in, Committed Loans
outstanding on the Increase Effective Date to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section. The
Incremental Term Loans (x) shall rank pari passu in right of payment with the
Committed Loans, (y) shall not have a weighted average life to maturity earlier
than the Maturity Date (but may have amortization prior to such date) and
(z) shall be treated substantially the same as (and in any event no more
favorably than) the Committed Loans; provided that (A) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Maturity
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date and (B) the Incremental Term Loans may be priced differently than
the Committed Loans.

  

44

 



 

(d)                Conflicting Provisions. This Section shall supersede any
provisions in Section 2.12 or Section 11.01 to the contrary.

 

2.15          Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(a)                Adjustments.

 

(i)                 Waivers and Amendments. That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement and any other Loan Document shall be restricted as set forth in
Section 11.01.

 

(ii)               Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender under any Loan Document (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.09), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize on
a pro rata basis each Issuing Bank’s LC Exposure with respect to such Defaulting
Lender; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest-bearing
deposit account and released pro rata in order to (x) satisfy obligations of
that Defaulting Lender to fund future Loans under this Agreement and (y) cash
collateralize each Issuing Bank’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement or any other Loan Document;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement or
any other Loan Document; and eighth, to that Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that, if (x) such
payment is a payment of the principal amount of any Loans or LC Disbursements in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LC
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Disbursements owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (b) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender or
posting of cash collateral that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

  

45

 



 

(iii)             Certain Fees. That Defaulting Lender shall be entitled to
receive any facility fee pursuant to Section 2.08(a) for any period during which
such Lender is a Defaulting Lender only to extent allocable to the Outstanding
Amount of the Committed Loans and participations in Letters of Credit and
Swingline Loans actually funded by it (and the Company shall not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(b)                If any Swingline Exposure or LC Exposure exists at the time
such Lender becomes a Defaulting Lender then:

 

(i)                all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender (other than, in the case of a Defaulting Lender that is a
Swingline Lender, the portion of such Swingline Exposure referred to in
clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Credit Exposure to exceed its
Commitment;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) and (y) second, cash collateralize for the benefit of the applicable
Issuing Banks only the U.S. Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.18(j) for so long as such LC Exposure is outstanding;

 



46

 

 

 

(iii)              if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.08(a) or Section 2.08(c) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

 

(iv)              if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.08(a) and Section 2.08(c) shall be adjusted in accordance
with such non-Defaulting Lenders’ Pro Rata Shares; and

 

(v)                if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.08(c) with respect to such
Defaulting Lender’s LC Exposure shall be payable ratably to the applicable
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized.

 

(c)                Issuances of Letters of Credit and Funding of Swingline
Loans.

 

(i)                 So long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.15(b), and the Swingline Exposure related to any newly made
Swingline Loan or LC Exposure related to any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.15(b)(i) (and such Defaulting Lender shall not participate
therein).

 

(ii)               If following the date hereof (A) any Lender has, or has a
direct or indirect parent company that has, (x) become the subject of a
proceeding under any Debtor Relief Law, (y) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (z)
become the subject of a Bail-In Action or (B) the Swingline Lender or the
Issuing Banks have a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, then, in each case and for so long as such
event shall continue, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Banks shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Banks,
as the case may be, shall have entered into arrangements with the applicable
U.S. Borrower or such Defaulting Lender, satisfactory to the Swingline Lender or
the Issuing Banks, as the case may be, to defease any risk to it in respect of
such Defaulting Lender hereunder.

 

47

 



 

(d)                Defaulting Lender Cure. If the Company, the Administrative
Agent, the Issuing Banks and the Swingline Lender each agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, (i) the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and (ii) that Lender will, to the extent applicable, purchase at par that
portion of outstanding Committed Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Shares, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.16          Extension of Maturity Date.

 

(a)                Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not later than
thirty (30) days prior to the Maturity Date then in effect hereunder (the
“Existing Maturity Date”), request, no more than twice during the term of this
Agreement, that each Lender extend such Lender’s Maturity Date for an additional
one year from the Existing Maturity Date (with no more than two one-year
extensions occurring during the term of this Agreement). Each request shall be
delivered no later than thirty (30) days prior to the Existing Maturity Date.
Each request shall indicate the date by which each Lender shall respond to such
request (which shall not be earlier than 25 days after the date the
Administrative Agent is notified of such request) (such date, the “Notice Date”)
and the date on which such extension shall be effective (which shall not be
later than thirty (30) days after the date the Administrative Agent is notified
of such request, unless otherwise agreed by the Administrative Agent in its sole
discretion) (such date, the “Effective Date”).

 

(b)                Lender Elections to Extend. Each Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given on
or prior to the Notice Date, advise the Administrative Agent whether or not such
Lender agrees to such extension (and each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date)) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.

 

(c)                Notification by Administrative Agent. The Administrative
Agent shall notify the Company of each Lender’s determination under this Section
promptly, and in any event not more than three (3) Business Days after the
Notice Date.

 

(d)                Additional Commitment Lenders. The Company shall have the
right to replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.15; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).

  

48

 



 

(e)                Minimum Extension Requirement. If (and only if) the total of
the Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Commitments in effect immediately prior to the Effective Date, then, effective
as of the Effective Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

 

(f)                 Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Company shall deliver to the Administrative
Agent a certificate of each Borrower dated as of the Effective Date signed by a
Responsible Officer of such Borrower (i) certifying and attaching the
resolutions adopted by the applicable governing body of such Borrower approving
or consenting to such extension if the resolutions authorizing the extension
have not previously been delivered and (ii) in the case of the Company,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (except to the extent
such representations and warranties are qualified by materiality, in which case,
they shall be true and correct in all respects) on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by materiality, in which case, they shall be true and
correct in all respects), and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01 and (B) no
Default or Event of Default exists or would exist after giving effect to such
extension. In addition, on the Maturity Date of each Non-Extending Lender, the
Borrowers shall first, prepay any Swingline Loans outstanding on such date,
second, provide cash collateral (or make other arrangements satisfactory to the
applicable Issuing Bank) with respect to the outstanding Letters of Credit (on
terms acceptable to the applicable Issuing Bank and in amounts contemplated by
Section 2.18(j)) and third, prepay any Committed Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 3.05), to the
extent necessary to keep outstanding Credit Exposures ratable with any revised
Pro Rata Shares of the respective Lenders effective as of such date after giving
effect to such extension.

 

(g)                Extension Amendments. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments (collectively,
“Extension Amendments”) to this Agreement and the other Loan Documents as may be
necessary in order to establish new classes of Commitments (including as they
relate to Swingline Loans and Letters of Credit) and Committed Loans created
pursuant to an extension under this Section 2.16. The Company and each other
Borrower shall execute such agreements, confirmations or other documentation as
the Administrative Agent shall reasonably request to accomplish the purposes of
this Section 2.16.

 

(h)                Conflicting Provisions. This Section shall supersede any
provisions in Section 2.12 or 11.01 to the contrary.

 

2.17          Swingline Loans.

 

(a)                Subject to the terms and conditions set forth herein, from
time to time during the Availability Period, the Swingline Lender may, but shall
have no obligation to, make Swingline Loans in Dollars to the Company or any
other U.S. Borrower in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $100,000,000, (ii) the Credit Exposure of the
Swingline Lender exceeding its Commitment, (iii) the Credit Exposure of any
Lender exceeding its Commitment and (iv) the sum of the Total Credit Exposure
and the Outstanding Amount of all Bid Loans exceeding the Aggregate Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company or any other
U.S. Borrower may borrow, prepay and reborrow Swingline Loans. 

 

49

 



 

(b)                To request a Swingline Loan, the Company or the applicable
U.S. Borrower shall submit a written notice to the Administrative Agent by
telecopy or electronic mail not later than 12:00 noon on the day of a proposed
Swingline Loan. Each such notice shall be in a form reasonably approved by the
Administrative Agent, shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan,
which shall be an integral multiple of $1,000,000 and not less than $1,000,000.
Each Swingline Loan shall be a Base Rate Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Company or any other U.S. Borrower. The Swingline Lender shall make each
Swingline Loan available to the Company or the applicable U.S. Borrower by means
of a credit to an account of the Company or such U.S. Borrower with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(e), by remittance to the applicable Issuing Bank) by 2:00 p.m. on
the requested date of such Swingline Loan.

 

(c)                The Swingline Lender may by written notice given to the
Administrative Agent require the Lenders to acquire participations in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Pro Rata Share of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of such notice from the Administrative Agent (and
in any event, if such notice is received by 12:00 noon on a Business Day, no
later than 4:00 p.m on such Business Day and if received after 12:00 noon on a
Business Day, no later than 9:00 a.m. on the immediately succeeding Business
Day), to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Pro Rata Share of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(b) with respect to Committed Loans made by such Lender
(and Sections 2.02(b) and 2.11(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company or any other U.S. Borrower (or other party on behalf of the Company or
any U.S. Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company or any other U.S. Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company or any other U.S. Borrower of any
default in the payment thereof.

 



50

 

 

(d)                The Swingline Lender may be replaced at any time by written
agreement among the Company, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of the Swingline Lender. At the time any
such replacement shall become effective, the Company shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.07(a). From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans. Notwithstanding Section 11.04, the
Company shall not be required to pay or reimburse the Administrative Agent, the
Lenders, the replaced Swingline Lender or the successor Swingline Lender for any
costs or expenses incurred in connection with the preparation, negotiation or
execution of any amendments, modifications or other documentation required to
effectuate any replacement of the Swingline Lender under this Section 2.17, to
the extent such replacement is not requested or initiated by the Company.

 

(e)                Subject to the appointment and acceptance of a successor
Swingline Lender, the Swingline Lender may resign as Swingline Lender at any
time upon thirty (30) days’ prior written notice to the Administrative Agent,
the Company and the Lenders, in which case, the Swingline Lender shall be
replaced in accordance with Section 2.17(d) above.

 

2.18          Letters of Credit.

 

(a)                General. Subject to the terms and conditions set forth
herein, each U.S. Borrower may request any Issuing Bank to issue Letters of
Credit denominated in Dollars as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to such Issuing
Bank, at any time and from time to time during the Availability Period. Pursuant
to the definition thereof, one-half of each Issuing Bank’s Letter of Credit
Commitment is available on a discretionary basis (with such Issuing Bank having
the ability to decline to issue a Letter of Credit in an amount in excess of
such Issuing Bank’s Letter of Credit Commitment that is available on a committed
basis in its sole discretion). The other half of its Letter of Credit Commitment
is available on a committed basis. Letters of Credit shall be deemed to be
issued under an Issuing Bank’s committed portion of its Letter of Credit
Commitment until the amount thereof is fully utilized. Thereafter, additional
Letters of Credit shall be issued, if at all, under the discretionary portion of
each Issuing Bank’s Letter of Credit Commitment.

 

(b)                Notice of Issuance, Amendment, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment or extension of
an outstanding Letter of Credit), the applicable U.S. Borrower shall hand
deliver or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment or extension, but in any event no less than three (3)
Business Days prior to such date) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend or extend such Letter of Credit. In
addition, as a condition to any such Letter of Credit issuance, the applicable
U.S. Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the applicable
Issuing Bank and as mutually agreed between such U.S. Borrower and such Issuing
Bank (each, a “Letter of Credit Agreement”). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control. A Letter of Credit shall be issued, amended or extended only if,
after giving effect to such issuance, amendment or extension (i) the sum of (x)
the aggregate undrawn amount of all outstanding Letters of Credit issued by such
Issuing Bank at such time plus (y) the aggregate amount of all LC Disbursements
made by such Issuing Bank that have not yet been reimbursed by or on behalf of
each applicable U.S. Borrower at such time shall not exceed such Issuing Bank’s
Letter of Credit Commitment, (ii) the LC Exposure shall not exceed $200,000,000,
(iii) no Lender’s Credit Exposure shall exceed its Commitment and (iv) the sum
of the Total Credit Exposure and the Outstanding Amount of all Bid Loans shall
not exceed the Aggregate Commitments. Any U.S. Borrower may, at any time and
from time to time, increase or reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the U.S.
Borrowers shall not increase or reduce the Letter of Credit Commitment of any
Issuing Bank if, after giving effect to such increase or reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.

 



51

 

 

An Issuing Bank shall not be under any obligation to issue any Letter of Credit
if:

 

(i)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any Law applicable to such Issuing Bank
shall prohibit, or require that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimburseable loss, cost or expense that was
not applicable on the Closing Date and that such Issuing Bank in good faith
deems material to it; or

 

(ii)       the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally.

 

(c)                Expiration Date. Each Letter of Credit shall expire (or be
subject to termination by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any extension of the expiration date thereof, one year after
such extension), provided that, subject to the following clause (ii), any Letter
of Credit may contain customary “evergreen” provisions pursuant to which the
expiry date is automatically extended for a specific time period and (ii) the
date that is five (5) Business Days prior to the Maturity Date.

 

(d)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Pro Rata Share of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable U.S. Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable U.S. Borrower for any reason, including after the Maturity Date. Each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

 



52

 

 

(e)                Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit issued by such Issuing Bank, the
applicable U.S. Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent in Dollars an amount equal to such LC Disbursement not
later than 12:00 noon on the date that such LC Disbursement is made, if the
applicable U.S. Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m. on such date (if such date is a Business Day), or, if such
notice has not been received by the applicable U.S. Borrower prior to such time
on such date, then not later than 12:00 noon on the Business Day immediately
following the day that the applicable U.S. Borrower receives such notice;
provided that the applicable U.S. Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.02 or Section
2.17 that such payment be financed with a Base Rate Committed Loan or a
Swingline Loan in an amount equal to such LC Disbursement and, in each case, to
the extent so financed, the applicable U.S. Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Loan. If the
applicable U.S. Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the applicable U.S. Borrower in respect thereof and such Lender’s
Pro Rata Share thereof. Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Pro Rata Share of the payment then due
from the applicable U.S. Borrower, in the same manner as provided in
Section 2.02(b) with respect to Committed Loans made by such Lender (and
Sections 2.02(b) and 2.11(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
such Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
U.S. Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of a Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company or any other U.S.
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                 Obligations Absolute. Each U.S. Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s or each other U.S. Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders or the Issuing Banks, nor any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms, any error in translation or any consequence arising from causes
beyond the control of the applicable Issuing Bank; provided that the nothing in
this paragraph shall be construed to excuse such Issuing Bank from liability to
the Company or the applicable U.S. Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company and each other U.S. Borrower
to the extent permitted by applicable Law) suffered by the Company or any other
U.S. Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties hereto agree that, with respect to documents presented which appear on
their face to be in substantial compliance with the terms of the applicable
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, or refuse to accept and make payment upon such documents
if such documents are not in strict compliance with the terms of such Letter of
Credit.

 



53

 

  

(g)                Disbursement Procedures. The applicable Issuing Bank for any
Letter of Credit shall, within the time allowed by applicable Law or the
specific terms of the Letter of Credit following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit. Such Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Company by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Company or any other
U.S. Borrower of its obligation to reimburse such Issuing Bank and the Lenders
with respect to any such LC Disbursement.

 

(h)                Interim Interest. If an Issuing Bank for any Letter of Credit
shall make any LC Disbursement, then, unless the Company or the applicable U.S.
Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the reimbursement is due and payable, at the rate per annum then
applicable to Base Rate Committed Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Company or the applicable U.S. Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.07(b) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
such Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank for such LC Disbursement shall be for the account of such Lender to
the extent of such payment.

 

(i)                 Replacement and Resignation of Issuing Bank.

 

(i)                 Any Issuing Bank may be replaced at any time by written
agreement among the Company, the Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.08(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued by it thereafter and (ii) references herein to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit or extend or otherwise
amend any existing Letter of Credit. Notwithstanding Section 11.04, the Company
shall not be required to pay or reimburse the Administrative Agent, the Lenders,
the replaced Issuing Bank or the successor Issuing Bank for any costs or
expenses incurred in connection with the preparation, negotiation or execution
of any amendments, modifications or other documentation required to effectuate
any replacement of such Issuing Bank under this Section 2.18, to the extent such
replacement is not requested or initiated by the Company.

 



54

 

 

(ii)               Subject to the appointment and acceptance of a successor
Issuing Bank, any Issuing Bank may resign as an Issuing Bank at any time upon
thirty (30) days’ prior written notice to the Administrative Agent, the Company
and the Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.18(i)(i) above.

 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that any U.S. Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the U.S. Borrowers shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash in
Dollars equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any U.S. Borrower
described in Section 8.01(f) or (g). The U.S. Borrowers also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.04. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. In addition, and
without limiting the foregoing or paragraph (c) of this Section, if any LC
Exposure in respect of any Letter of Credit remains outstanding after the
expiration date of such Letter of Credit, the applicable U.S. Borrower shall
immediately deposit into the LC Collateral Account an amount in cash equal to
105% of such LC Exposure as of such date plus any accrued and unpaid interest
thereon.

 

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such LC Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at each U.S.
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such LC Account. Moneys
in such LC Account shall be applied by the Administrative Agent to reimburse any
applicable Issuing Bank (ratably in the case of more than one Issuing Bank) for
LC Disbursements for which it has not been reimbursed, together with related
fees, costs and customary processing charges, and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the U.S.
Borrowers for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If any U.S. Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such U.S.
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. 

 

55

 



 

 

(k)            Letters of Credit Issued for Account of Subsidiaries. Letters of
Credit may be issued or outstanding hereunder to support any obligations of, or
for the account of, a Subsidiary or any other U.S. Borrower, or state that a
Subsidiary or any other U.S. Borrower is the “account party,” “applicant,”
“customer,” “instructing party,” or the like of or for such Letter of Credit.
Notwithstanding the foregoing, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary or other U.S. Borrower in respect of such
Letter of Credit, the Company (i) shall reimburse, indemnify and compensate the
applicable Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of the Company and (ii) irrevocably waives any and
all defenses (other than the defense of payment in full) that might otherwise be
available to it as a guarantor or surety of any or all of the obligations of
such Subsidiary or other U.S. Borrower in respect of such Letter of Credit. The
Company hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries and other U.S. Borrowers inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries and other U.S. Borrowers.

 

(l)            Issuing Bank Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) promptly following the end of each calendar month, the
aggregate amount of Letters of Credit issued by it and outstanding at the end of
such month, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension (and whether the amount thereof
changed), it being understood that such Issuing Bank shall not permit any
issuance, extension or amendment resulting in an increase in the amount of any
Letter of Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any payment under any Letter
of Credit, the date of such payment under such Letter of Credit and the amount
of such payment, (iv) on any Business Day on which the Company or applicable
U.S. Borrower fails to reimburse any payment under any Letter of Credit required
to be reimbursed to such Issuing Bank on such Business Day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes. (a) Any and all payments by the Borrowers to or for the
account of the Administrative Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law. If any Withholding Agent shall be required
by any Laws (as determined in the good faith discretion of an applicable
Withholding Agent) to deduct or withhold any Taxes from or in respect of any
such payment, (i) if such Tax is an Indemnified Tax, the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section), the applicable Recipient receives an amount equal
to the sum it would have received had no deductions or withholdings in respect
of Indemnified Taxes been made, (ii) the applicable Withholding Agent shall make
such deductions or withholdings, (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) to the extent and at such
time as reasonably practicable after the date of such payment, such Borrower
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment thereof
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 



56

 

 

(b)           Without duplication of any amounts payable under Section 3.01(a)
or Section 3.01(c), each Borrower agrees to pay to the relevant taxation
authority or other authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Without duplication of any amounts payable under Section 3.01(a)
or Section 3.01(b), each Borrower agrees to indemnify the Administrative Agent
and each Lender for the full amount of Indemnified Taxes (including any
Indemnified Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent and such Lender, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. Payment under
this subsection (c) shall be made within 20 days after the date the Lender or
the Administrative Agent makes a written demand therefor.

 

(d)           Each Lender shall severally indemnify within 20 days after demand
therefor, (i) the Administrative Agent against any Indemnified Taxes
attributable to such Lender (but only to the extent that no Loan Party has
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any Loan Party to do so), (ii) the
Administrative Agent and any Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.07(d) relating to the maintenance of a Participant Register and (iii) the
Administrative Agent and any Loan Party, as applicable, against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or such Loan Party in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto. A
certificate setting forth in reasonable detail the basis for and calculation of
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or the applicable Loan Party shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent or the
applicable Loan Party to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent or the applicable Loan Party to the Lender from any other
source against any amount due to the Administrative Agent or the applicable Loan
Party under this paragraph (d).

 

(e)          (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, (i) prior to becoming a
party hereto and (ii) at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable any Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements and to allow the Borrowers and the Administrative Agent
to comply with any information reporting requirements to which they are subject.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 



57

 

 

(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                executed copies of IRS Form W-8ECI;

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled
foreign corporation” related to the Company as described in Section 881(c)(3)(C)
of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W 8BEN-E; or

 

(4)                to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



58

 

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(iii)          On or prior to the Closing Date (or, in the case of a successor
Administrative Agent, on or before the date on which it becomes the
Administrative Agent), (A) if the Administrative Agent is a U.S. Person, it
shall provide the Company with a properly completed and duly executed copy of
IRS Form W-9 confirming that the Administrative Agent is exempt from U.S.
federal backup withholding or (B) if the Administrative Agent is not a U.S.
Person, it shall provide the Issuer with, (i) with respect to payments made to
the Administrative Agent for its own account, a properly completed and duly
executed IRS Form W-8ECI, and (ii) with respect to payments made to the
Administrative Agent on behalf of any Lender, a properly completed and duly
executed IRS Form W-8 certifying it is entitled to receive payments hereunder
without deduction or withholding for any Taxes.

 

(f)            If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section  (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.01(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
3.01(f), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 3.01(f) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



59

 

 

(g)          Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

3.02        Illegality. If any Lender determines that any Law or Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency) or CDOR Rate Loans,
or to determine or charge interest rates based upon the Eurocurrency Rate or the
CDOR Screen Rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or
CDOR Rate Loans in the affected currency or currencies or, in the case of
Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrowers shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03        Inability to Determine Rates. (a) If the Administrative Agent or the
Required Lenders determine that, in connection with any request for a
Eurocurrency Rate Committed Loan or a CDOR Rate Loan or a conversion to or
continuation thereof, (i) deposits (whether in Dollars or an Alternative
Currency) are not being offered to (or, in the case of CDOR Rate Loans, banker’s
acceptances are not being accepted by) banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Committed Loan or CDOR Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate or CDOR
Screen Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Committed Loan (whether denominated in Dollars or an
Alternative Currency, and including because the Eurocurrency Screen Rate is not
available or published on a current basis) or CDOR Rate Loan (including because
the CDOR Screen Rate is not available or published on a current basis),
respectively, (provided that, in the case of any Eurocurrency Rate Committed
Loan, no Benchmark Transition Event shall have occurred at such time) (in each
case with respect to clauses (i) and (ii) above, “Impacted Loans”), (iii) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Committed Loan denominated in any currency does not adequately
and fairly reflect the cost to such Lenders of funding or maintaining such
Eurocurrency Rate Committed Loan or (iv) the CDOR Screen Rate for any requested
Interest Period with respect to a proposed CDOR Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding or maintaining such CDOR
Rate Loan, then, in each case, the Administrative Agent will promptly so notify
the Company and each Lender. Thereafter, until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice, (1) the obligation
of the Lenders to make or maintain Eurocurrency Rate Committed Loans in the
affected currency or currencies or CDOR Rate Loans bearing interest by reference
to the CDOR Screen Rate, in each case, for the applicable Interest Period, and
the right of the Borrowers to convert any Loans denominated in Dollars to
Eurocurrency Rate Committed Loans in the affected currency or continue any
Eurocurrency Rate Committed Loan in the affected currency or CDOR Rate Loan
bearing interest by reference to the CDOR Screen Rate shall be suspended (to the
extent of the affected Eurocurrency Rate Committed Loans, CDOR Rate Loans or
Interest Periods), and (2) the Borrowers shall (A) repay in full (or cause to be
repaid in full) the then outstanding principal amount of each such Eurocurrency
Rate Committed Loan or CDOR Rate Loan together with accrued interest thereon, on
the last day of the then current Interest Period applicable to such Eurocurrency
Rate Committed Loan or CDOR Rate Loan, or (B) convert the outstanding principal
amount of each such CDOR Rate Loan to a Committed Borrowing of CDOR Rate Loans
bearing interest by reference to the Canadian Prime Rate or a Committed
Borrowing of Eurocurrency Rate Committed Loans, if available, denominated in
Dollars, or Base Rate Loans denominated in Dollars as of the last day of such
Interest Period or (C) convert the then outstanding principal amount of each
such Eurocurrency Rate Committed Loan, if denominated in Dollars, to a Committed
Borrowing of Base Rate Loans as of the last day of such Interest Period (in each
case, to the extent of the affected Eurocurrency Rate Committed Loans, CDOR Rate
Loans or Interest Periods), as applicable. Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Committed Loans or CDOR Rate Loans bearing
interest by reference to the CDOR Screen Rate in the affected currency or
currencies (to the extent of the affected Eurocurrency Rate Committed Loans,
CDOR Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in Dollars in the Dollar Equivalent amount specified therein (or, in the
case of any request for a Committed Borrowing of CDOR Rate Loans bearing
interest by reference to the CDOR Screen Rate, into a request for a Committed
Borrowing of CDOR Rate Loans bearing interest by reference to the Canadian Prime
Rate).

 



60

 

 

(b)          If the Administrative Agent or any Bid Loan Lender determines that
for any reason in connection with any request for a Eurocurrency Margin Bid Loan
that (i) deposits (whether in Dollars or an Alternative Currency or a Requested
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Margin Bid Loan, (ii) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Margin Bid Loan (whether denominated in
Dollars or an Alternative Currency or a Requested Currency, and, if applicable,
including because the Eurocurrency Screen Rate (or its equivalent for any
Requested Currency) is not available or published on a current basis) (provided
that, in the case of any Eurocurrency Margin Bid Loan, no Benchmark Transition
Event shall have occurred at such time) (in each case with respect to clauses
(i) and (ii) above, “Impacted Margin Bid Loans”), or (iii) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Margin
Bid Loan does not adequately and fairly reflect the cost to such Lender of
funding or maintaining such Eurocurrency Margin Bid Loan, then, in each case,
the Administrative Agent will promptly so notify the Company and each such
Lender. Thereafter, the obligation of such Lenders to make or maintain
Eurocurrency Margin Bid Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Margin Bid Loans or
Interest Periods) until the Administrative Agent (upon the instruction of such
Lenders) revokes such notice, and the Borrowers shall repay in full (or cause to
be repaid in full) the then outstanding principal amount of each such
Eurocurrency Margin Bid Loan to the extent of the affected Eurocurrency Margin
Bid Loan or Interest Period. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of Eurocurrency Margin Bid Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency
Margin Bid Loans or Interest Periods) or, failing that, any such request will be
deemed to have been so revoked.

 

(c)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, in the case of Impacted
Loans, and in consultation with the Company and the applicable Bid Loan
Lender(s), in the case of Impacted Margin Bid Loans, may establish an
alternative interest rate for the Impacted Loans and Impacted Margin Bid Loans,
respectively, in which case, such alternative rate of interest shall apply with
respect to the Impacted Loans and Impacted Margin Bid Loans, as applicable,
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans or Impacted Margin Bid Loans, as applicable, under clauses
(a)(i) or (ii) or clauses (b)(i) or (ii) of this section, as applicable, (2) the
Administrative Agent or the Required Lenders, in the case of Impacted Loans, or
the Administrative Agent or the Bid Loan Lender(s), in the case of Impacted
Margin Bid Loans, notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans or Impacted Margin Bid Loans, as
applicable, or (3) any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.

 



61

 

 

(d)          Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, for any Agreed Currency, the Administrative
Agent and the Company may amend this Agreement to replace the Eurocurrency Rate
with a Benchmark Replacement for such Agreed Currency. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Company, so long as the Administrative
Agent has not received, by such time, written notice of objection to such
proposed amendment from Lenders comprising the Required Lenders; provided that,
with respect to any such proposed amendment, or portion thereof, to replace the
Eurocurrency Rate for Dollars with any SOFR-Based Rate, the Lenders shall be
entitled to object only to the Benchmark Replacement Adjustment contained
therein. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent and the Company written notice that such
Required Lenders accept such amendment. No replacement of Eurocurrency Rate for
any Agreed Currency with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date for such Agreed Currency.

 

(e)          In connection with the implementation of a Benchmark Replacement
for any Agreed Currency, the Administrative Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(f)          The Administrative Agent will promptly notify the Company and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.03, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as otherwise set forth in this Agreement.

 

(g)          Upon the Company’s receipt of notice of the commencement of a
Benchmark Unavailability Period with respect to any Agreed Currency, (i) any
Committed Loan Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurocurrency Rate Committed Loan in such Agreed
Currency shall be ineffective, (ii) if such Agreed Currency is Dollars and any
Committed Loan Notice requests a Eurocurrency Rate Committed Loan denominated in
Dollars, such Loan shall be made as Base Rate Loan, (iii) if such Agreed
Currency is an Alternative Currency and any Committed Loan Notice requests a
Eurocurrency Rate Committed Loan denominated in such Alternative Currency, such
Committed Loan Notice shall be in effective, and (iv) any request by a Borrower
for a Eurocurrency Margin Bid Loan shall be ineffective.

 



62

 

 

3.04       Increased Cost and Reduced Return; Capital Adequacy; Reserves. (a) If
any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement described in clause (c) below);

 

(ii)           subject any Recipient to any Taxes (other than Indemnified Taxes,
Excluded Taxes, or Other Taxes) on its loans, loan principal, Letters of Credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, to
increase the cost to such Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount), then from time to time upon written
demand of such Lender or other Recipient (with a copy of such demand to the
Administrative Agent), the Company shall pay (or cause the applicable Designated
Borrower to pay) within fifteen (15) days after demand by such Lender or other
Recipient to such Lender or other Recipient such additional amounts as will
compensate such Lender or other Recipient for such increased cost or reduction;
provided, (x) such Lender or other Recipient shall be generally seeking
comparable compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender or other Recipient has the right under
such similar credit facilities to do so) with respect to such Change in Law
regarding such increased cost or reduction and (y) that such additional amounts
shall not be duplicative of any amounts to the extent otherwise paid by the
Company under any other provision of this Agreement.

 

(b)           If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by or participations in Letters of
Credit held by such Lender, or the Letters of Credit issued by such Lender in
its capacity as an Issuing Bank, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time, upon
written demand of such Lender (with a copy of such demand to the Administrative
Agent) the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender within fifteen (15) days after demand by such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered, provided, that (x) such Lender
shall be generally seeking comparable compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender has the
right under such similar credit facilities to do so) with respect to such Change
in Law regarding such increased cost or reduction and (y) such additional
amounts shall not be duplicative of any amounts to the extent otherwise paid by
the Borrowers under any other provision of this Agreement.

 



63

 

 

(c)           The Company agrees to pay to each Lender, for any period that such
Lender is required by applicable law, rule or regulation, or any guideline,
request or directive of any Governmental Authority (whether or not having the
force of law), to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the costs of such reserves allocated to
such Eurocurrency Rate Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such
Eurocurrency Rate Loan.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Company shall not be
required to compensate a Lender pursuant to this Section 3.04 for any increased
costs or reductions incurred more than 120 days prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased cost or reduction is retroactive, then the 120-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

3.05        Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower; or

 

(c)           any assignment of a Eurocurrency Rate Loan or CDOR Rate Loan
bearing interest by reference to the CDOR Screen Rate on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.15;

 

excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract.

 

The amount payable by the Company (or the applicable Designated Borrower) to the
Lenders under this Section 3.05 shall be determined in the applicable Lender’s
reasonable discretion based upon the assumption that such Lender funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan or each
CDOR Rate Loan made by it at the CDOR Screen Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan or CDOR Rate Loan bearing interest by reference to the
CDOR Screen Rate was in fact so funded.

 



64

 

 

3.06       Matters Applicable to all Requests for Compensation. (a) A
certificate of the Administrative Agent or any Lender claiming compensation
under this Article III and setting forth in reasonable detail the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)           Each Lender may make any Loan to any Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrowers to repay the Loan in accordance with the terms of
this Agreement. If any Lender requests compensation under Section 3.04, or any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender
shall, as applicable, use its reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if such designation or assignment would reasonably be expected to
(i) eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, not subject such Lender to
any unreimbursed cost or expense or otherwise be disadvantageous to such Lender.
The Company hereby agrees to pay (or cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(c)           Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04 and, in each case, such Lender declining or being unable to
designate a different Lending Office in accordance with Section 3.06(b), or if
any Lender is a Defaulting Lender pursuant to Section 2.15, the Company may
replace such Lender in accordance with Section 11.15.

 

3.07        Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWINGS

 

4.01       Conditions to Effectiveness. The effectiveness of this Agreement is
subject to satisfaction (or waiver in accordance with Section 11.01) of the
following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, facsimiles or electronic (pdf) transmissions unless
otherwise specified, each properly executed by a Responsible Officer of the
Company, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

 

(i)            executed counterparts of this Agreement;

 

(ii)           such certificates of resolutions or other action and incumbency
certificates of Responsible Officers of the Company as the Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents;

 



65

 

 

(iii)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly incorporated, and is
validly existing and in good standing in the State of Illinois, including
certified copies of the Company’s Organization Documents, and a certificate of
good standing from the Secretary of State of the State of Illinois;

 

(iv)          an opinion of Baker & McKenzie LLP, counsel to the Company,
addressed to the Administrative Agent and each Lender party hereto as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(v)           a certificate signed by a Responsible Officer of the Company
certifying, as of the Closing Date, that the conditions specified in Sections
4.02(a) and (b) have been satisfied and setting forth the Debt Rating as of the
Closing Date for purposes of calculating the Applicable Rate.

 

(b)           Any fees required to be paid on or before the Closing Date
pursuant to the Loan Documents shall have been paid to the extent invoiced at
least five (5) Business Days prior to the Closing Date.

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid the reasonable and documented out-of-pocket fees, expenses and
disbursements of counsel to the Administrative Agent to the extent invoiced at
least two (2) Business Days prior to the Closing Date.

 

(d)          Prior to or concurrently with the effectiveness of this Agreement,
the Existing Credit Agreement shall be terminated, and all amounts owing
thereunder, if any, shall have been paid in full. Each of the Lenders party
hereto that is also a “Lender” under and as defined in the Existing Credit
Agreement hereby waives the requirement for one (1) Business Day’s prior written
notice set forth in Section 2.05 of the Existing Credit Agreement to permanently
reduce the entire “Aggregate Commitment” under and as defined in the Existing
Credit Agreement.

 

(e)           (i) The Administrative Agent shall have received, at least five
days prior to the Closing Date, all documentation and other information
regarding the Company requested in connection with applicable “know your
customer” and Anti-Money Laundering Laws, including the Patriot Act, to the
extent requested in writing of the Company at least 10 days prior to the Closing
Date and (ii) to the extent the Company qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the
Closing Date, any Lender that has requested, in a written notice to the Company
at least 10 days prior to the Closing Date, a Beneficial Ownership Certification
in relation to the Company shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

4.02        Conditions to all Credit Events. The obligation of each Lender to
honor any Request for Borrowing (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or CDOR Rate Loans bearing interest by reference to the
CDOR Screen Rate), the obligation of the Swingline Lender to make a Swingline
Loan and the obligation of any Issuing Bank to issue, amend or extend any Letter
of Credit, in each case, is subject to the satisfaction (or waiver in accordance
with Section 11.01) of the following conditions precedent:

 



66

 

 

(a)          The representations and warranties of the Borrowers contained in
Article V of this Agreement or in any other Loan Document shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality, in which case, they shall be true and
correct in all respects), on and as of the date of such Borrowing or the date of
issuance, amendment or extension of such Letter of Credit, as applicable (or,
for the purposes of Section 4.01(a)(v), as of the Closing Date), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except to the extent such representations and warranties
are qualified by materiality, in which case, they shall be true and correct in
all respects), and except that for purposes of this Section 4.02, (i) the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 and
(ii) the representations and warranties in subsection (c) of Section 5.05,
subsection (b) of Section 5.06, and Section 5.10 need only be true and correct
on and as of the Closing Date.

 

(b)          No Default shall exist, or (other than for purposes of Section
4.01(a)(v), to the extent no Credit Event occurs on the Closing Date) would
result from such proposed Borrowing or the issuance, amendment or extension of
such Letter of Credit, as applicable.

 

(c)          In the case of any Committed Loan, the Administrative Agent shall
have received a Request for Borrowing in accordance with the requirements
hereof.

 

(d)          If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.13 to the designation of such Borrower as a Designated
Borrower shall have been met.

 

(e)          In the case of a Committed Borrowing to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls, or any other event, in each case, which in the
reasonable opinion of the Administrative Agent or the Required Lenders (in the
case of any Loans to be denominated in an Alternative Currency) would make it
impracticable for such Committed Borrowing to be denominated in the relevant
Alternative Currency.

 

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or CDOR Rate Loans) submitted by the Company, each
Borrowing of Swingline Loans and each issuance, amendment or extension of a
Letter of Credit, in each case, shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Borrowing, issuance, amendment
or extension or as of such earlier date, as applicable.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01        Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concepts are applicable in each applicable jurisdiction), (b) has
all requisite corporate or other organizational power and authority to (i) own
its assets and carry on its business as now conducted and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business as now conducted requires such qualification or license (to the extent
such concepts are applicable in each applicable jurisdiction) and (d) is in
compliance with all Laws; except in each case referred to in clauses (b)(i), (c)
and/or (d), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 



67

 

 

5.02       Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party; or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any applicable
Law; except in each case referred to in clauses (b) and/or (c), to the extent
that such conflict, breach, contravention, Lien or violation would not
reasonably be expected to have a Material Adverse Effect.

 

5.03       Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which
such Loan Party is party other than (i) any thereof as have been obtained, taken
or made on or prior to the Closing Date and remain in full force and effect and
(ii) any reports required to be filed by the Company with the SEC pursuant to
the Securities Exchange Act of 1934; provided, that the failure to make any such
filings referred to in this clause (ii) shall not affect the validity or
enforceability of this Agreement or the rights and remedies of the
Administrative Agent and the Lenders hereunder.

 

5.04       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by
applicable Debtor Relief Laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

5.05       Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries on a consolidated
basis as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries on a
consolidated basis as of the date thereof, in each case, to the extent required
to be reflected thereon pursuant to GAAP.

 

(b)          The unaudited consolidated balance sheet of the Company and its
Subsidiaries most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(b), and the related consolidated statements of earnings
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Subsidiaries on a
consolidated basis as of the date of such financial statements, in each case, to
the extent required to be reflected thereon pursuant to GAAP.

 



68

 

 

(c)          As of the Closing Date, since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or would reasonably be expected to have, a Material
Adverse Effect.

 

5.06       Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing by
or before any Governmental Authority, by or against the Company or any of its
Subsidiaries that (a) purport to affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby or (b) as of
the Closing Date, except as set forth on Schedule 5.06 (based on facts and
circumstances known to the Company), are reasonably likely to result in an
adverse determination with respect to the Company and its Subsidiaries and if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

 

5.07       No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

 

5.08       Ownership of Property; Liens. Each of the Company and its
Subsidiaries has good record title to, or valid leasehold interests in or rights
to use, all real property necessary or used in the ordinary conduct of the
business of the Company and its Subsidiaries as now conducted, except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

 

5.09       Environmental Compliance. Except as would not reasonably be expected
to have a Material Adverse Effect: (a) the Company and its Subsidiaries, and
their respective business operations and real property are and have been in
compliance with all applicable Environmental Laws; (b) neither the Company nor
any Subsidiary is subject to or has received notice of any actual or alleged
violation of or liability under applicable Environmental Law; and (c) neither
the Company nor any of its Material Subsidiaries has knowledge of any basis for
any liability under applicable Environmental Law.

 

5.10       ERISA Compliance. (a)        The Company and each ERISA Affiliate
have made all required contributions to each Pension Plan and each Multiemployer
Plan, except as would not reasonably be expected to result in a material
liability of the Company and its ERISA Affiliates, and no application for a
funding waiver or an extension of any amortization period pursuant to Pension
Funding Rules has been made with respect to any Pension Plan. No ERISA Event
that would reasonably be expected to have a Material Adverse Effect has occurred
and is outstanding or, to the knowledge of the Company, is reasonably likely to
occur.

 

(b)          There are no pending or, to the knowledge of the Company,
threatened in writing claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.

 

(c)          Each Plan has been maintained in accordance with its terms and all
applicable Laws, including ERISA and the Code, except to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 



69

 

 

 

 

5.11          Margin Regulations; Investment Company Act. (a) No Borrower nor
any Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)       No Borrower nor any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

5.12          OFAC and Anti-Terrorism Laws. The Company and its Subsidiaries,
and to the knowledge of the Company, each of their respective officers,
employees, directors and agents, are in compliance with applicable Sanctions in
all material respects. The Company has implemented and maintains in effect for
itself and its Subsidiaries policies and procedures designed to promote and
achieve compliance in all material respects by the Company, its Subsidiaries and
each of their respective officers, employees, directors and agents, with
applicable Sanctions. Neither the Company nor any of its Subsidiaries, and to
the knowledge of the Company, no director, officer, employee or agent of the
Company or any of its Subsidiaries, is (a) a Person that is a Sanctioned Person
or (b) located, organized or resident in a Sanctioned Country. Neither the
making of the Loans or issuance of any Letters of Credit hereunder nor the
direct use of the proceeds thereof, or to the knowledge of the Company, the
indirect use of the proceeds thereof, will violate the Patriot Act, the Trading
with the Enemy Act or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or the executive order relating thereto. The Company
and its Subsidiaries are in compliance in all material respects with the Patriot
Act.

 

5.13          Anti-Corruption Laws. The Company has implemented and maintains in
effect for itself and its Subsidiaries policies and procedures designed to
promote and achieve compliance in all material respects with Anti-Money
Laundering Laws, the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and any other applicable laws relating to bribery or
corruption.

 

5.14          Taxes. The Company and its Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed, and have paid all
Federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (a) Taxes that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
being maintained in accordance with GAAP or (b) to the extent that the failure
to pay or file would not reasonably be expected to have a Material Adverse
Effect.

 

5.15          Subsidiaries. As of the Closing Date, the Company has no direct or
indirect Subsidiaries and no Material Subsidiaries other than those specifically
disclosed in Part A of Schedule 5.15 and has no material equity investments in
any other corporation or entity other than those specifically disclosed in Part
B of Schedule 5.15.

 

5.16          Affected Financial Institution. No Loan Party is an Affected
Financial Institution.

 

5.17          Beneficial Ownership. As of the Closing Date, based solely on
publicly available information, the information included in the Beneficial
Ownership Certification provided on or prior to the Closing Date to any Lender
in connection with this Agreement is true and correct in all respects.

 



70

 

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan, LC
Disbursement or other Obligation hereunder shall remain unpaid or unsatisfied
(other than contingent indemnification or expense reimbursement obligations for
which no claim has been made), or any Letter of Credit shall remain outstanding
(unless cash collateralized pursuant to arrangements satisfactory to the
applicable Issuing Bank and the Administrative Agent, including the amounts
required by Section 2.18(j)), the Company shall, and shall cause each Subsidiary
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03,
in each case, with which the Company shall comply on behalf of itself and its
Subsidiaries) to:

 

6.01          Financial Statements. Deliver to the Administrative Agent:

 

(a)                as soon as available, but in any event within 90 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of earnings, shareholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, prepared in accordance with GAAP, audited and
accompanied by a financial statement report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception; and

 

(b)                as soon as available, but in any event within 45 days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
earnings and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, all in reasonable detail, and certified by a
Responsible Officer of the Company to the extent required by the SEC.

 

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

6.02          Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)                concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a duly completed Compliance Certificate signed
by a Responsible Officer of the Company;

 

(b)                promptly after the same are available, copies of each annual
report, proxy statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
current reports which the Company may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and

 

(c)                promptly after written request, such additional information
regarding the business, financial or corporate affairs of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents (including
information in respect of the Beneficial Ownership Regulation), as the
Administrative Agent, including at the request of any Lender made through the
Administrative Agent, may from time to time reasonably request.

 



71

 

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) such documents
are publicly available from the SEC on the Internet at http://www.sec.gov (or
any successor or replacement site) or (ii) on which such documents are posted on
the Company’s behalf on IntraLinks, DebtDomain, DebtX or another relevant
website (the “Platform”), if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that upon request of the
Administrative Agent, the Company shall provide to the Administrative Agent by
electronic mail electronic versions (i.e. soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide copies (including by telecopy or other electronic means)
of the Compliance Certificate required by Section 6.02(a) to the Administrative
Agent. The Administrative Agent shall have no obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.08); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor” and (iv) the Administrative Agent and the Arrangers shall
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC”.

 

6.03          Notices. Notify the Administrative Agent within five (5) days of
any Responsible Officer of the Company obtaining actual knowledge:

 

(a)                of the occurrence of any Default;

 

(b)                of any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation, investigation, claim or proceeding affecting the
Company or any Subsidiary or their respective operations or real property,
including pursuant to any applicable Environmental Laws;

 

(c)                of the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect; and

 



72

 

 

(d)                any change in the information provided in the Beneficial
Ownership Certification delivered to any Lender that would result in a change to
the list of beneficial owners identified in such certification.

 

Each notice pursuant to clauses (a) through (c) of this Section shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.

 

6.04          Payment of Obligations. Pay and discharge as the same shall become
due and payable (subject to any applicable grace periods and Tax extensions):
(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, and (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except, in each case of the foregoing
clauses (a) and (b), (i) to the extent the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves, if
any, in accordance with GAAP are being maintained by the Company or such
Subsidiary or (ii) where such failure would not reasonably be expected to result
in a Material Adverse Effect.

 

6.05          Preservation of Existence, Etc. (a) Preserve and maintain in full
force and effect its legal existence and good standing (or equivalent status)
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 7.02 or (ii) solely in the case of a Subsidiary
of the Company that is not a Loan Party, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises in the normal conduct of its business, except (i) in a transaction
permitted by Section 7.02, (ii) if the Company should reasonably determine that
the preservation and maintenance thereof is no longer desirable in the conduct
of the business of the Company and its Subsidiaries, taken as a whole, or (iii)
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, except (i) if the Company
should reasonably determine that the preservation and maintenance thereof is no
longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole, or (ii) to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

6.06          Maintenance of Properties. (a) Maintain and preserve all
properties necessary for the conduct of the business of the Company and the
Subsidiaries in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.07          Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

6.08          Inspection Rights; Books and Records.

 

(a)                Following the occurrence and during the continuation of an
Event of Default, the Company shall, and shall cause each Subsidiary to, permit
representatives and independent contractors of the Administrative Agent or any
Lender to visit and inspect any of their respective properties, to examine their
respective corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants, all
at the expense of the Company and at any time during normal business hours with
reasonable advance written notice; provided, however, that (a) all visits or
discussions by any Lender shall be coordinated through the Administrative Agent,
(b) a Responsible Officer of the Company shall be present during any discussions
with the Company’s independent public accountants and (c) a representative
officer of the Company must be present for visits and inspections of
Subsidiaries and discussions with officers of any Subsidiary.

 



73

 

 

(b)                Maintain proper books of record and account, in which true
and correct entries are made that are sufficient to prepare the Company’s
financial statements in conformity in all material respects with GAAP
consistently applied.

 

6.09          Compliance with ERISA. Maintain, and cause each ERISA Affiliate
to maintain, each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state law, except
where the failure to comply with this Section 6.09 would not reasonably be
expected to have a Material Adverse Effect.

 

6.10          Use of Proceeds. Use the proceeds of the Borrowings (including the
issuance of Letters of Credit) for general corporate purposes of the Company and
its Subsidiaries (including working capital, capital expenditures, intercompany
loans, non-hostile acquisitions and share repurchases), in each case to the
Company’s knowledge not in contravention of any Law or of any Loan Document.

 

6.11          Anti-Corruption Laws and Sanctions. Maintain policies and
procedures designed to promote and achieve compliance in all material respects
with Anti-Money Laundering Laws, the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010 and any other applicable laws relating to
bribery or corruption and applicable Sanctions.

 

6.12           Insurance. Maintain insurance (giving effect to reasonable and
prudent self-insurance or insurance with captive insurers) according to
reasonable and prudent business practices.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan, LC
Disbursement or other Obligation hereunder shall remain unpaid or unsatisfied
(other than contingent indemnification or expense reimbursement obligations for
which no claim has been made), or any Letter of Credit shall remain outstanding
(unless cash collateralized pursuant to arrangements satisfactory to the
applicable Issuing Bank and the Administrative Agent, including in amounts
contemplated by Section 2.18(j)), the Company shall not, nor shall it permit any
Subsidiary (except that Sections 7.02 and 7.03 shall apply to the Loan Parties
only) to, directly or indirectly:

 

7.01          Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)                Liens pursuant to any Loan Document;

 

(b)                Liens existing on the date hereof and listed on Schedule 7.01
and any renewals, replacements, refinancings, refundings or extensions thereof,
in each case, that do not increase the principal amount thereof;

 



74

 

 

(c)                Liens for taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted, in
each case, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                security interests on any property or assets of any
Subsidiary to secure indebtedness owing by it to the Company or to another
Subsidiary of the Company;

 

(e)                carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’, bailees’ or other like Liens, in each case, arising in
the ordinary course of business and not securing Indebtedness, including Liens
incurred in the ordinary course of business in connection with the purchase of
or storing and/or handling of goods or assets;

 

(f)                 pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, and employee benefit plans from time to time in effect,
other than any Lien imposed by ERISA (except for inchoate Liens arising under
ERISA to secure current service pension liabilities as they are incurred under
the provisions of employee benefit plans from time to time in effect);

 

(g)                deposits to secure the performance of tenders, bids, trade
contracts and leases, statutory or regulatory obligations, surety, stay, customs
and appeal bonds, statutory bonds, performance bonds, government contracts,
trade contracts, performance and return of money bonds and other obligations of
a like nature (in each case, other than for borrowed money), in each case,
incurred in the ordinary course of business (including deposits to secure
letters of credit issued to secure any such obligation and to secure liability
for premiums to insurance carriers);

 

(h)                easements, rights-of-way, restrictions, licenses,
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)                 Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or (i) or securing appeal
or other surety bonds related to such judgments;

 

(j)                 Liens arising from licenses, operating leases or subleases
permitted hereunder granted to other Persons in the ordinary course of business,
in each case, not interfering in any material respect with the business of the
Company or any of its Subsidiaries and not securing Indebtedness;

 

(k)                precautionary UCC financing statements filed in connection
with operating leases or consignment of goods in the United States, in any case,
entered into or otherwise consummated in the ordinary course of business;

 

(l)                 (i) bankers’ Liens, rights of setoff, revocation, refund,
chargeback or overdraft protection, and other similar Liens existing solely with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, including those involving pooled accounts and netting
arrangements and (ii) Liens or rights of setoff against credit balances of the
Company or any Subsidiary with credit card issuers or credit card processors or
amounts owing by payment card issuers or payment card processors to Company or
any Subsidiary, in each case in the ordinary course of business;

 



75

 

 

(m)              Liens on property of a Person existing at the time such Person
is merged into or consolidated with the Company or any Subsidiary or becomes a
Subsidiary of the Company; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary;

 

(n)                Liens encumbering the Company’s or any of its Subsidiaries’
equity interests or other investments in any joint venture (i) securing
obligations (other than Indebtedness) of the Company or such Subsidiary under
the joint venture agreement for such joint venture or (ii) in the nature of
customary voting, equity transfer, redemptive rights or similar terms (other
than Liens securing Indebtedness) under any such agreement;

 

(o)                Liens securing Indebtedness in respect of capital leases,
purchase money obligations and other similar obligations of the Company and its
Subsidiaries, in each case, the proceeds of which are used in whole or in part
to design, acquire, install or construct or make progress or milestone payments
with respect to fixed or capital assets acquired after the Closing Date or
improvements acquired after the Closing Date with respect thereto; provided,
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness or otherwise subject to such lease;

 

(p)                Liens with respect to operating leases; provided, that such
Liens do not at any time encumber any property other than the property subject
to such lease;

 

(q)                licenses, releases, immunities or other rights under, to or
of intellectual property granted by the Company or any Subsidiary, in each case,
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of business of the Company and its Subsidiaries;

 

(r)                 Liens consisting of contractual obligations of any Loan
Party to sell or otherwise dispose of assets;

 

(s)                 Liens arising from obligations under Swap Contracts entered
into in the ordinary course of business and not for speculative purposes; and

 

(t)                 Liens that would otherwise not be permitted by this Section
7.01 securing additional Indebtedness or other obligations of the Company or a
Subsidiary; provided that after giving effect thereto the aggregate unpaid
principal amount of such Indebtedness of the Company and its Subsidiaries
secured by such Liens permitted by this Section 7.01(t) shall not at any time
exceed 20% of Net Tangible Assets.

 

7.02          Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or dispose of (whether in one transaction or in a series
of transactions and whether effected by a division or otherwise) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that so long as no Default would result
therefrom, any Borrower may merge or consolidate with or into any other Person
if (i) such Borrower is the surviving Person or (ii) solely with respect to any
Borrower other than the Company, the surviving Person would meet the
requirements to become a Designated Borrower pursuant to Section 2.13 and shall
expressly assume, in a writing executed and delivered to the Administrative
Agent, the due and punctual payment of the principal of and interest on the
Loans and the performance of the other Obligations under this Agreement and the
other Loan Documents on the part of such Borrower to be performed or observed,
as fully as if such Person were originally named as a Designated Borrower
hereunder.

 



76

 

 

7.03          Use of Proceeds. Use the proceeds of any Borrowing, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, in each case, in a manner which violates or
contravenes the Margin Regulations.

 

7.04          Sanctions. Use the proceeds of any Loan or Letter of Credit,
directly or, to the knowledge of the Company, indirectly, to lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activity or business of any Person, or in any
country or territory, that, at the time of such funding, is a Sanctioned Person
or is a Sanctioned Country, respectively, unless otherwise licensed by the
Office of Foreign Assets Control of the U.S. Department of Treasury or the U.S.
Department of State or otherwise permitted under applicable Law or (ii) in any
other manner that would result in a violation of applicable Sanctions by the
Administrative Agent or a Lender.

 

7.05          Anti-Corruption Laws. Use directly, or to the Company’s knowledge,
indirectly, the proceeds of any Loan for any purpose which would result in a
material violation of Anti-Money Laundering Laws, the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 or any other applicable
laws relating to bribery or corruption.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01          Events of Default. Any of the following shall constitute an “Event
of Default”:

 

(a)                Non-Payment. Any Borrower or any other Loan Party fails to
pay (i) when and as required to be paid herein, any amount of principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement; or
(ii) within five (5) days after the same becomes due, any interest on any Loan
or any commitment, facility, utilization or other fee due hereunder or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(b)                Specific Covenants. Any Loan Party fails to perform or
observe, or cause the Subsidiaries to perform or observe, as applicable, any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a) or
Article VII; or

 

(c)                Other Defaults. Any Loan Party fails to perform or observe,
or cause the Subsidiaries to perform or observe, as applicable, any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for forty-five (45) days after the earlier of (i) the date upon which
any Lender or the Administrative Agent shall have given written notice thereof
to the Company (through the Administrative Agent and in accordance with
Section 11.02(a)(i)) or (ii) any Responsible Officer of the Company shall have
otherwise become aware of such default; or

 

(d)                Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party or in respect of any Subsidiary herein, in any other Loan Document or
in any document delivered in connection herewith or therewith shall be incorrect
in any material respect when made or deemed made; or

 

(e)                Cross-Acceleration. (i) The Company or any Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise but after giving effect to any
applicable grace periods) in respect of any Indebtedness or Guarantee (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate outstanding principal amount (including undrawn or committed available
amounts and amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount or (B) fails to observe or
perform (after giving effect to any applicable grace periods) any other
agreement or condition relating to any such Indebtedness or Guarantee contained
in any instrument or agreement evidencing or securing such Indebtedness or
Guarantee or relating thereto or any other event of default occurs under the
terms of (and as defined in) any such instrument or agreement, in each case the
effect of which failure or other event of default is to cause the acceleration
of the maturity thereof; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (or equivalent term, as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Company or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Company or such Subsidiary
as a result thereof is greater than the Threshold Amount, and in the case of any
Early Termination Date resulting from such a Termination Event, such Early
Termination Date is not rescinded or such Swap Termination Value is not paid
within five (5) days following such Early Termination Date; or

 



77

 

 

(f)                 Insolvency Proceedings, Etc. Any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged, unvacated, not fully bonded or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed, unvacated, not fully bonded or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Material Subsidiary admits in writing its inability or fails generally to pay
its debts as they become due, subject to applicable grace periods or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated, stayed or fully bonded within 60 days after its issue
or levy; or

 

(h)                Monetary Judgments. One or more final non-appealable monetary
judgments, decrees or arbitration awards is entered against any Borrower
involving in the aggregate liability (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), as to
any single or related series of transactions, incidents or conditions, of the
Threshold Amount or more, and the same shall remain undischarged or unsatisfied
for a period of 60 consecutive days after the entry thereof during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
Material Subsidiary to enforce any such judgment and such action shall not be
stayed; or

 

(i)                 Non-Monetary Judgments. Any final non-appealable
non-monetary judgment, order or decree is entered against any Borrower which has
or would reasonably be expected to have a Material Adverse Effect, and there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.

 

(j)                 ERISA. An ERISA Event occurs which, alone or in connection
with any other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

 



78

 

 

(k)                Invalidity of Loan Documents. Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or satisfaction in full of all the
Obligations (other than contingent indemnification or expense reimbursement
obligations for which no claim has been made), ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(l)                 Change of Control. There occurs any Change of Control with
respect to the Company.

 

8.02          Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, upon notice to the Company, take any or
all of the following actions:

 

(a)                declare the Commitments (including each Letter of Credit
Commitment) of each Lender to make Loans to be terminated, whereupon such
Commitments (including each Letter of Credit Commitment) and obligation shall be
terminated;

 

(b)                declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand or protest of any kind, all of which are hereby
expressly waived by the Borrowers;

 

(c)                exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law; and

 

(d)                require cash collateral for the LC Exposure as required in
Section 2.18(j);

 

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans, together with all interest and other amounts as aforesaid, shall
automatically become due and payable and the obligation of the Company to cash
collateralize the LC Exposure as provided in clause (d) above shall
automatically become effective, in each case, without further act of the
Administrative Agent or any Lender.

 

8.03          Application of Funds.

 

(a)                After the exercise of remedies provided for in Section 8.02
(or after the Loans have automatically become immediately due and payable as set
forth in the proviso to Section 8.02), any amounts received by the
Administrative Agent on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest, facility fees, Letter of
Credit fees and utilization fees) payable to the Lenders (including reasonable
and documented out-of-pocket fees, expenses and disbursements of counsel and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 



79

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid facility fees and Letter of Credit fees, and interest and charges on the
Committed Loans, Swingline Loans and unreimbursed LC Disbursements, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, (A) to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and Swingline Loans and unreimbursed LC
Disbursements and (B) to cash collateralize that portion of LC Exposure
comprising the undrawn amount of Letters of Credit to the extent not otherwise
cash collateralized by the Company pursuant to Section 2.15 or Section 2.18,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Fourth payable to them; provided that (x) any
such amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Bank to
cash collateralize Obligations in respect of Letters of Credit (in amounts
contemplated by Section 2.18(j)), (y) subject to Section 2.18 or Section 11.18,
amounts used to cash collateralize the aggregate amount of Letters of Credit
pursuant to this clause Fourth shall be used to satisfy drawings under such
Letters of Credit as they occur and (z) upon the expiration of any Letter of
Credit (without any pending drawings), the pro rata share of cash collateral
shall be distributed to the other Obligations, if any, in the order set forth in
this Section 8.03;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Bid Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Fifth
payable to them;

 

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Bid Loans, in the inverse order of maturity, among the relevant
Lenders in proportion to the respective amounts described in this clause Sixth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full
(other than contingent indemnification or expense reimbursement obligations for
which no claim has been made), to the Company or as otherwise required by Law.

 

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

(b)                For purposes of calculating the portion of any such amount
received by the Administrative Agent in any currency to be applied as provided
in Section 8.03(a), the Administrative Agent may designate the date of such
receipt as a Revaluation Date for purposes of determining the Spot Rates of the
currency in which such amount is denominated and the Spot Rates of any
currencies in which any applicable Obligations are denominated. The
Administrative Agent shall so apply any such amount by making payments
denominated in the same currency as the amount so received by the Administrative
Agent is denominated.

 



80

 

 

(c)                The obligation of each Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any such application in a currency
(the “Application Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
the date of any such application by the Administrative Agent of any such amount
in the Application Currency, (i) in the case of any such application to
Obligations in respect of a Bid Loan made by a Bid Loan Lender, such Bid Loan
Lender, or (ii) in the case of any such application to any other Obligations,
the Administrative Agent, may, in accordance with normal banking procedures,
purchase the Agreement Currency with the Application Currency. If the amount of
the Agreement Currency so purchased is less than the Obligations originally due
to the Administrative Agent or any applicable Lender from any Borrower in the
Agreement Currency, such Borrower acknowledges that the applicable Obligations
shall remain outstanding to the extent of such difference. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any applicable Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable Law).

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01          Appointment; Nature of Relationship. JPMorgan is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the “Administrative Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article IX. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, and (ii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

 

9.02          Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

9.03          General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Loan Parties,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person or the material breach
in bad faith by such Person of its express obligations under the applicable Loan
Document.

 

9.04          No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; or (f) the financial condition of the Loan Parties or any
guarantor of any of the Obligations or of any of the Loan Parties’ or any such
guarantor’s respective Subsidiaries.

 



81

 

 

9.05          Action on Instructions of Lenders. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action. The Administrative Agent may, at any time, request
instructions from the Required Lenders with respect to any actions or approvals
which, by the terms of this Agreement or any of the Loan Documents, the
Administrative Agent is permitted or required to take or to grant without
consent or approval from the Required Lenders, and if such instructions are
promptly requested, the Administrative Agent will be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents and will not have any liability for refraining from taking any action
or withholding any approval under any of the Loan Documents until it has
received such instructions from the Required Lenders.

 

9.06          Employment of Administrative Agents and Counsel. The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact.   The Administrative Agent will not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact except to the extent
that a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of agents or attorneys-in-fact.

 

9.07          Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions for the making of any Committed Loan or Swingline Loan or
the issuance of any Letter of Credit or other conditions specified in Sections
4.01 and 4.02, each Lender (other than the Swingline Lender (in the case of the
making of any Swingline Loan) and each Issuing Bank (in the case of the issuance
of any Letter of Credit issued by such Issuing Bank)) that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 



82

 

 

9.08          Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent, each Issuing
Bank and the Swingline Lender and each of their respective Related Parties
(each, an “Agent Indemnitee”) ratably in proportion to their respective Pro Rata
Shares (determined without excluding the Defaulting Lenders) (i) for any amounts
not reimbursed by the Loan Parties for which such Agent Indemnitee is entitled
to reimbursement by the Loan Parties under the Loan Documents, (ii) solely in
the case of the Administrative Agent, for any other expenses incurred by such
Agent Indemnitee on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Administrative
Agent in connection with any dispute between the Administrative Agent and any
Lender Party or between two (2) or more of the Lender Parties) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against such Agent Indemnitee in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby or its capacity
as such (including, without limitation, for any such amounts incurred by or
asserted against such Agent Indemnitee in connection with any dispute between
such Agent Indemnitee and any other Lender Party or between two or more of the
Lender Parties), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the applicable Agent
Indemnitee and (ii) any indemnification required pursuant to Section 3.01(d)
shall, notwithstanding the provisions of this Section 9.08, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 9.08 shall survive payment of the Obligations and
termination of this Agreement.

 

9.09          Notice of Event of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or a Loan Party referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of
their Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.

 

9.10          Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the Loan
Parties or any of their Subsidiaries in which such Loan Party or such Subsidiary
is not restricted hereby from engaging with any other Person.

 

9.11          Lender Credit Decision, Legal Representation. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Loan Parties or any of their Affiliates that may
come into the possession of the Administrative Agent or Arranger (whether or not
in their respective capacity as Administrative Agent or Arranger) or any of
their Affiliates. Each Lender further acknowledges that it has had the
opportunity to be represented by legal counsel in connection with its execution
of this Agreement and the other Loan Documents, that it has made its own
evaluation of all applicable laws and regulations relating to the transactions
contemplated hereby, and that the counsel to the Administrative Agent represents
only the Administrative Agent and not the Lenders in connection with this
Agreement and the transactions contemplated hereby.

 



83

 

 

9.12          Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign. Upon any such resignation, the Required Lenders
shall have the right to appoint (upon consultation with the Company as long as
no Event of Default exists), on behalf of the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within fifteen (15) days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Loan Parties shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article IX shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 9.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.

 

9.13          Delegation to Affiliates. The Loan Parties and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and XI.

 

9.14          Co-Documentation Agent, Co-Syndication Agents, etc. Neither any of
the Lenders identified in this Agreement as a “co-agent” nor any
Co-Documentation Agent or Co-Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 9.11.

 



84

 

 

9.15          No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, any Arranger and any book runner and the Lenders are arm’s-length
commercial transactions between the Loan Parties and their Affiliates, on the
one hand, and the Administrative Agent, any Arranger and any book runner and the
Lenders, on the other hand, (B) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Loan Parties are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Administrative
Agent, any Arranger and any book runner and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their Affiliates, or any other Person
and (B) neither the Administrative Agent, any Arranger and any book runner nor
any Lender has any obligation to the Loan Parties or any of their Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, any Arranger and any book runner and each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
Affiliates, and neither the Administrative Agent, any Arranger and any book
runner nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or their Affiliates. To the fullest extent permitted by law,
the Loan Parties hereby waive and release any claims that they may have against
the Administrative Agent, any Arranger and any book runner and each of the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

ARTICLE X
COMPANY GUARANTY

 

In order to induce the Lenders to extend credit to the Designated Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees the
payment when and as due of the Obligations of each Designated Borrower. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Designated Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any Designated Borrower under the provisions
of this Agreement or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 



85

 

 

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or
such Lender in favor of any Designated Borrower or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Designated Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Designated Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or such Lender in cash an amount equal to the unpaid principal amount of such
Obligation then due, together with accrued and unpaid interest thereon.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Designated Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Designated Borrower to the Administrative Agent and the
Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.

 

ARTICLE XI
MISCELLANEOUS

 

11.01      Amendments, Etc. Except as permitted in Sections 2.14 and 3.03, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Company and the applicable Loan Party or Loan Parties, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall (subject to Section 2.15 and as further provided below with respect to any
Defaulting Lender):

 

(a)                waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)                extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;

 



86

 

 

(c)                postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, LC Disbursement, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                reduce the principal of, or the rate of interest specified
herein on, any Loan or LC Disbursement or (subject to clause (ii) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest at the Default Rate;

 

(e)                change Section 8.03 in a manner that would alter the pro rata
sharing of payments or commitment reductions required thereby without the
written consent of each Lender;

 

(f)                 change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (it being understood that, solely with the
consent of the parties prescribed by Section 2.14 to be parties to an amendment
contemplated thereunder, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Committed Loans are included on the Closing Date);

 

(g)                amend Section 1.06 or the definition of “Alternative
Currency” without the consent of each Lender;

 

(h)                release the Company from the Company Guaranty without the
written consent of each Lender; or

 

(i)                 release the Company or any Designated Borrower from its
Obligations hereunder without the consent of each Lender, except to the extent
such release is permitted by Section 2.13;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no such agreement shall amend,
modify or otherwise affect the rights or duties of any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the such Issuing
Bank or the Swingline Lender, as the case may be (it being understood that any
change to Section 2.15 shall require the consent of the Issuing Banks and the
Swingline Lender); (iii) no such agreement shall amend or modify the provisions
of Section 2.18 or any letter of credit application and any bilateral agreement
between any U.S. Borrower and any Issuing Bank regarding such Issuing Bank’s
Letter of Credit Commitment or the respective rights and obligations between
such U.S. Borrower and such Issuing Bank in connection with the issuance of
Letters of Credit without the prior written consent of the Administrative Agent
and such Issuing Bank, respectively; and (iv) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of such Lender may not be increased or extended without
the consent of such Lender, (y) Section 8.03 may not be changed in any manner
that would alter the pro rata sharing of payments required thereby without the
consent of such Lender and (z) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other Lenders or affected Lenders, as the case may be,
shall require the consent of such Defaulting Lender. Notwithstanding anything to
the contrary herein, the Administrative Agent may, with the prior written
consent of the Company only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency of a technical or immaterial nature, as determined in good faith
by the Administrative Agent.

 



87

 

 

11.02      Notices and Other Communications; Facsimile Copies.

 

(a)                General. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile or electronic mail transmission). All such written
notices shall be mailed, faxed, e-mailed or otherwise delivered to the
applicable address, facsimile number or (subject to subsection (c) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                 if to the Borrowers, the Administrative Agent, the Swingline
Lender or JPMorgan in its capacity as an Issuing Bank, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)               if to any other Lender or Issuing Bank, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the Company and the Administrative Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B) (1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (3) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (4) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (b) below), when delivered as provided in subsection (b) below.

 

(b)                Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent and the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 



88

 

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender or any
other Person for indirect, special, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                Change of Address, Etc. Each of the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

(e)                Reliance by Administrative Agent and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including Committed Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify
each Agent Party and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower.

 

11.03      No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 



89

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, or (b) any Lender from exercising
setoff rights in accordance with Section 11.09 (subject to the terms of
Section 2.12); and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clause (b) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

11.04      Costs and Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation,
syndication, distribution (including, without limitation, via the Platform) and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof, and
the consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable and documented out-of-pocket fees, expenses
and disbursements of one primary counsel for the Administrative Agent and one
local counsel for each relevant jurisdiction, (b) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance, amendment
or extension of any Letter of Credit or any demand for payment thereunder and
(c) to pay or reimburse the Administrative Agent and each Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all reasonable and documented
out-of-pocket fees, expenses and disbursements of counsel. The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and recording, documentary and similar taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. All amounts due under this
Section 11.04 shall be paid promptly and, in any case under clause (c) of this
Section 11.04, within fifteen (15) days after written demand therefor. The
agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

11.05      Indemnification by the Company. The Company shall indemnify and hold
harmless the Administrative Agent, each Lender, each Arranger and each of their
respective Related Parties (collectively the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including fees,
expenses and disbursements of counsel) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Commitment or Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, including,
without limitation, Environmental Laws; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(A) the gross negligence or willful misconduct of such Indemnitee, or (B) a
material breach by such Indemnitee of its express obligations under the
applicable Loan Document or (ii) result from claims of any Indemnitee solely
against one or more other Indemnitees (other than any claims against an
Indemnitee in its capacity as the Administrative Agent, a Co-Syndication Agent,
a Co-Documentation Agent, an Arranger, an Issuing Bank or the Swingline Lender)
that have not resulted from the action, inaction, participation or contribution
of the Company or its Subsidiaries or any of their respective officers,
directors, stockholders, partners, members, employees, agents, representatives
or advisors.

 



90

 

 

No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through the Platform or other
similar information transmission systems in connection with this Agreement, nor
shall any party hereto have any liability to any other party hereto or its
Affiliates, and each party hereto hereby waives any claim, for any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) relating to this Agreement or any other Loan Document or arising out of
such party’s activities in connection herewith or therewith (whether before or
after the Closing Date); provided, that this sentence shall not relieve the
Company from any obligation it may have pursuant to the first paragraph of this
Section 11.05 to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party that is not party to this Agreement or any other Loan Document. All
amounts due under this Section 11.05 shall be payable within fifteen (15) days
after written demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. This Section shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

11.06      Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment.

 



91

 

 

11.07      Successors and Assigns.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)        Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)             the consent of the Company (such consent not to be unreasonably
withheld or delayed; provided that the Company shall be deemed to have consented
to any such assignment if it shall not have objected thereto in writing within
five (5) Business Days after receiving notice thereof from the Administrative
Agent; provided, further, that it shall not be unreasonable for the Company to
refuse consent to any Person that is not engaged in the making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 



92

 

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)              the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(D)             the consent of JPMorgan as an Issuing Bank (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire

 

(v)      No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



93

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (A) entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.03 and
11.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment and (B) subject to obligations in Section 3.01(e) and
(f); provided, that (x) except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender and (y) if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.17(c), 2.18(d) or (e), 2.11(c) or 9.08, the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. An Eligible Assignee of a Lender
shall not be entitled to receive any greater payment under Sections 3.01 or 3.04
than such Lender would have been entitled to receive as of the date such
Eligible Assignee became a party to this Agreement; provided, however, that this
limitation shall not apply to any Eligible Assignee designated by the Company
pursuant to Section 11.15; and provided, further, that this limitation shall
also not apply with respect to Loans to Borrowers not a party to this Agreement
as of the date such Eligible Assignee became a party to this Agreement.

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
each of the Borrowers and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)                Participations. Any Lender may at any time, without the
consent of, or notice to, any Borrower, the Administrative Agent, any Issuing
Bank or the Swingline Lender, sell participations to any Person (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person, a Defaulting Lender or
any Defaulting Lender’s Affiliates or Subsidiaries, or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.08 without regard to the existence of any
participation. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



94

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.15 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than its
participating Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation or the sale of the
participation to such Participant is made with the Company’s prior written
consent. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.09 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.12 as though it were a Lender.

 

(e)                Limitations upon Participant Rights. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.01(e) as though it were a Lender.

 

(f)                 Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                Designated Affiliates. Notwithstanding anything to the
contrary contained herein, a Lender may grant to an Affiliate of such Lender
identified as such in writing from time to time by the Lender to the
Administrative Agent and the Company (a “Designated Affiliate”) the option to
provide all or any part of any Committed Loan that such Lender would otherwise
be obligated to make to a Designated Borrower not organized under the laws of
the United States or any State thereof pursuant to this Agreement; provided,
however, that if a Designated Affiliate elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Lender shall
be obligated to make such Committed Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.11(c)(ii). Each party hereto hereby agrees that (i) neither the
grant to any Designated Affiliate nor the exercise by any Designated Affiliate
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including their
obligations under Sections 3.01 and 3.04), (ii) no Designated Affiliate shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Lender shall for all purposes
(other than the funding of Committed Loans to such Designated Borrower),
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Committed Loan by a Designated Affiliate hereunder shall utilize the
Commitment of the Lender to the same extent, and as if, such Committed Loan were
made by such Lender. Notwithstanding anything to the contrary contained herein,
any Designated Affiliate may with notice to, but without prior consent of the
Company and the Administrative Agent and with the payment of a processing fee of
$3,500, assign all or any portion of its right to receive payment with respect
to any Committed Loan to the Lender.

 



95

 

 

11.08      Confidentiality. Each of the Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that (a) the Administrative Agent may disclose, after the Company has
filed its next periodic report with the SEC following the Closing Date,
information relating to this Agreement to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, and (b) Information may be
disclosed (i) to each of the Administrative Agent’s and each of the Lenders’
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) as may
be compelled in a judicial or administrative proceeding or as otherwise
requested by any Governmental Authority having or claiming to have jurisdiction
over it or its Related Parties, including any self-regulatory authority (in
which case such Person shall, except with respect to any non-scheduled or for
cause audit or examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority, (x)
promptly notify the Company in advance of such disclosure, to the extent not
prohibited by law, and (y) so furnish only that portion of such Information
which the applicable Person is legally required to disclose), (iii) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case, the Administrative Agent or any such Lender, as
applicable, shall (x) promptly notify the Company in advance of such disclosure,
to the extent not prohibited by law, and (y) so furnish only that portion of
such Information which the applicable Person is legally required to disclose),
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.08, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap, derivative or similar
transaction relating to a Borrower and its obligations, provided in the case of
each of clause (A) and (B) such parties have been notified of the confidential
nature of such Information and have acknowledged their obligation to keep such
Information confidential in accordance with this Section 11.08, (vii) with the
prior written consent of the Company (not to be unreasonably withheld), on a
confidential basis to (A)  any rating agency when required by it and (B) the
CUSIP Service Bureau or any similar organization or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 11.08 or (B) becomes available to the Administrative Agent or any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Company; provided, however, that the source of such
Information was not known by the Administrative Agent, such Lender or such
Affiliate, as the case may be, to be bound by a confidentiality agreement or
other legal or contractual obligation of confidentiality with respect to such
Information.

 



96

 

 

For purposes of this Section 11.08, “Information” means all information received
from any Loan Party relating to any Loan Party or any of its businesses, other
than any such information that is publicly available or otherwise available to
the Administrative Agent or any Lender, as the case may be, on a
non-confidential basis prior to disclosure by any Loan Party; provided, however,
that the source of such information was not known by the Administrative Agent or
such Lender, as the case may be, to be bound by a confidentiality agreement or
other legal or contractual obligation of confidentiality with respect to such
information. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent and each
Lender acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
Each Person who receives Information pursuant to this Agreement shall use such
Information solely for the purpose of fulfilling such Person’s obligations or
exercising such Person’s rights under this Agreement.

 

All Information as defined in this Section 11.08, including requests for waivers
and amendments, furnished by the Company, any Borrower, any of their respective
Subsidiaries or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Loan Parties and their
respective Subsidiaries or their respective securities. Accordingly, each Lender
represents to the Company, each other Borrower, as applicable, and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable Law.

 

Without limiting Section 11.12, the Borrowers agree that the terms of this
Section 11.08 shall set forth the entire agreement between the Borrowers and the
Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 11.08 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.

 

11.09      Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Company or any other Loan Party, any such notice being
waived by the Company (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held by, and other indebtedness at any time owing by such Lender to
or for the credit or the account of the respective Loan Parties against any and
all Obligations owing to such Lender hereunder or under any other Loan Document
to the extent such Obligations are due and payable to such Lender; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this
Section 11.09 are in addition to the other rights and remedies (including other
rights of set-off) that such Lender may have. Each Lender agrees promptly to
notify the Company and the Administrative Agent after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

 



97

 

 

11.10      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, promptly refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.11      Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic (.pdf) transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. Without limiting the generality
of the foregoing, each Borrower hereby (i) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders and the Loan Parties, electronic images of
this Agreement or any other Loan Documents (in each case, including with respect
to any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signature pages thereto.

 

11.12      Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

11.13      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
the Loans and issuance of any Letters of Credit contemplated herein and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid and so long as the Commitments have not expired or
terminated and so long as any Letter of Credit shall remain outstanding (unless
cash collateralized pursuant to arrangements satisfactory to the applicable
Issuing Bank and the Administrative Agent, including in amounts contemplated by
Section 2.18(j)).

 

11.14      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 



98

 

 

11.15      Replacement of Lenders. If the Company is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense, and with the efforts of the
Company and the Administrative Agent, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.07), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                the Company shall have paid (or caused a Designated Borrower
to pay) to the Administrative Agent the assignment fee (if any) specified in
Section 11.07(b);

 

(b)                such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or
applicable Designated Borrower (in the case of all other amounts);

 

(c)                in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)                such assignment does not conflict with applicable Laws; and

 

(e)                in the case of an assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.16      Governing Law.

 

(a)                THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW (WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF) OF THE STATE OF ILLINOIS
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 



99

 

 

 

(b)                ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
ILLINOIS SITTING IN COOK COUNTY OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, THAT MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

11.17      Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

11.18      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary for any Lender Party to convert a sum due hereunder or
under any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures such Lender Party could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of each Borrower in respect of any such sum due from it to such
Lender Party hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the Agreement
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender Party of any sum adjudged to be so due in the Judgment
Currency, such Lender Party may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to such
Lender Party from any Borrower in the Agreement Currency, such Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender Party against such loss. If the amount of the Agreement Currency so
purchased is greater than (a) the sum originally due to such Lender Party in
such currency and (b) any amounts shared with other Lender Parties as a result
of allocations of such excess as a disproportionate payment to such Lender Party
under Section 2.12, such Lender Party agrees to return the amount of any excess
to such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 



100

 

 

11.19      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, each Lender and each Arranger is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) except as expressly set forth in
Section 11.07(c), neither the Administrative Agent nor any Lender or Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrowers with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any of the Lenders or Arrangers has
advised or is currently advising any Borrower or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lender
or Arranger has any obligation to any Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent nor any Lender or Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the Lenders
and the Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.

 

11.20      USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of each Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act.

 

11.21      Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any party hereto that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 



101

 

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

11.22      Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, notices, requests, Committed
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any applicable state laws based on the
Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

11.23      Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that at least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 



102

 

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Co-Syndication Agent, any Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

 

[Signature pages follow.]

 



103

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

  W.W. GRAINGER, INC.,   as a Borrower       By: /s/ Robert O’Keef   Name:
 Robert O’Keef   Title:  Vice President and Treasurer

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, as an Issuing Bank and
individually as a Lender       By: /s/ Jonathan Bennett   Name:  Jonathan
Bennett   Title:  Executive Director

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 



 

 

 



  BANK OF AMERICA, N.A.,   as a Co-Syndication Agent, as an Issuing Bank and
individually as a Lender       By: /s/ Stephen J. D’Elia   Name: Stephen J.
D’Elia   Title: Vice President  

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 



 



 



  CITIBANK, N.A.,   as a Co-Syndication Agent, as an Issuing Bank and
individually as a Lender       By: /s/ Richard Rivera   Name: Richard Rivera  
Title: Vice President  

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page

 



 





 

  U.S. BANK NATIONAL ASSOCIATION,   as a Co-Syndication Agent, as an Issuing
Bank and individually as a Lender       By: /s/ Kathleen D. Schurr   Name:
 Kathleen D. Schurr   Title:  Vice President

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 



 

 

 





  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Co-Syndication Agent, as an
Issuing Bank and individually as a Lender       By: /s/ Matt Perrizo   Name:
Matt Perrizo   Title: Director  

 

W.W. GRAINGER, INC.

Credit Agreement

Signature Page

 



 

 

 





 

THE NORTHERN TRUST COMPANY,



  as a Co-Documentation Agent and individually as a Lender       By: /s/ Keith
L. Burson   Name:   Keith L. Burson   Title: Senior Vice President

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page 

 



 

 

 



 

ROYAL BANK OF CANADA,



  as a Co-Documentation Agent and individually as a Lender       By: /s/ Hogan
Mak   Name:   Hogan Mak   Title: Director

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page 

 



 

 

 

PNC BANK, NATIONAL ASSOCIATION,



  as a Co-Documentation Agent and individually as a Lender       By: /s/ Patrick
Burnside   Name:   Patrick Burnside   Title: Assistant Vice President

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page 

 



 

 



 



BANK OF CHINA, CHICAGO BRANCH,



  as a Lender       By: /s/ Kai Wu   Name:   Kai Wu   Title: Senior Vice
President

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page 

  

 

 



 





THE TORONTO-DOMINION BANK, NEW YORK BRANCH,



  as a Lender       By: /s/ Maria Macchiaroli   Name:   Maria Macchiaroli  
Title: Authorized Signatory

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page 

 



 

 

 







LLoyds bank corporate markets plc,



  as a Lender       By: /s/ Kamala Basdeo /s/ Tina Wong   Name:   Kamala Basdeo
Tina Wong   Title: Assistant Vice President Transaction Execution Assistant Vice
President Transaction Execution

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page 

 



 

 

 







BANCO BILBAO VIZCAYA ARGENTARIA, S.A.



  NEW YORK BRANCH,   as a Lender           By: /s/ Cara Younger   Name:   Cara
Younger   Title: Executive Director





 

      By: /s/ Miriam Trautmann   Name:   Miriam Trautmann   Title: Senior Vice
President

 

W.W. GRAINGER, INC.
Credit Agreement
Signature Page

 

 

